


110 HR 3000 IH: Josephine Butler United States Health Service

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3000
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2007
			Ms. Lee (for herself,
			 Mr. Payne,
			 Mr. Kucinich, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committees on Education
			 and Labor and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a United States Health Service to provide
		  high quality comprehensive health care for all Americans and to overcome the
		  deficiencies in the present system of health care delivery.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Josephine Butler United States Health Service
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					Title I—Establishment and Operation of the United States Health
				Service
					Sec. 101. Establishment of the Service.
					Sec. 102. Appointment of the National Health Board.
					Sec. 103. Powers and duties of the National Health
				Board.
					Sec. 104. Representation in local and regional
				authorities.
					Sec. 105. Public accountability and financial
				disclosure.
					Sec. 106. Inspector General for Health Services.
					Sec. 107. Establishment of health care delivery
				regions.
					Title II—Delivery of Health Care and Supplemental
				Services
					Subtitle A—Patients’ Rights in Health Care
				Delivery
					Sec. 201. Basic health rights.
					Sec. 202. Right to paid leave to receive health care
				services.
					Subtitle B—Eligibility for, Nature of, and Scope of Services
				Provided by the Service
					Sec. 211. Eligibility for services.
					Sec. 212. Entitlement to services.
					Sec. 213. Provision of health care and supplemental
				services.
					Subtitle C—Health Care Facilities and Delivery of Health Care
				Services
					Sec. 221. Establishment of health care facilities and
				distribution of delivery of health care and other services.
					Sec. 222. Operation and inspection of health care
				facilities.
					Sec. 223. Provision of health services relating to reproduction
				and childbearing.
					Title III—Health Labor Force
					Subtitle A—Job Categories and Certification
					Sec. 301. Effect of State law.
					Sec. 302. Qualifications of health workers.
					Sec. 303. Establishment of job categories and certification
				standards.
					Subtitle B—Education of Health Workers
					Sec. 311. Health team schools.
					Sec. 312. Service requirement.
					Sec. 313. Payment for certain educational loans.
					Subtitle C—Employment and Labor-Management Relations within
				the Service
					Sec. 321. Employment, transfer, promotion, and receipt of
				fees.
					Sec. 322. Applicability of laws relating to Federal
				employees.
					Sec. 323. Applicability of Federal labor-management relations
				laws.
					Sec. 324. Defense of certain malpractice and negligence
				suits.
					Title IV—Other Functions of Health Boards
					Subtitle A—Advocacy, Grievance Procedures, and
				Trusteeships
					Sec. 401. Advocacy and legal services program.
					Sec. 402. Grievance procedures.
					Subtitle B—Occupational Safety and Health Programs
					Sec. 411. Functions of the National Health Board.
					Sec. 412. Community Occupational Safety and Health
				Activities.
					Sec. 413. Workplace health facilities.
					Sec. 414. Employee rights relating to Occupational Safety and
				Health.
					Sec. 415. Definitions.
					Subtitle C—Health and health care delivery research, quality
				assurance, and health equity
					Sec. 421. Principles and guidelines for research.
					Sec. 422. Establishment of Institutes.
					Subtitle D—Health planning, distribution of drugs and other
				medical supplies, and miscellaneous functions
					Sec. 431. Health planning and budgeting.
					Sec. 432. Distribution of drugs and other medical
				supplies.
					Sec. 433. Miscellaneous Functions of the National Health
				Board.
					Title V—Financing of the Service
					Subtitle A—Health Service Taxes
					Sec. 501. Individual and corporate income taxes.
					Sec. 502. Other changes in the Internal Revenue Code of
				1986.
					Sec. 503. Existing employer-employee health benefit
				plans.
					Sec. 504. Workers compensation programs.
					Subtitle B—Health Service Trust Fund
					Sec. 511. Establishment of Health Service Trust
				Fund.
					Sec. 512. Transfer of funds to the Health Service Trust
				Fund.
					Sec. 513. Administration of Health Service Trust
				Fund.
					Subtitle C—Preparation of plans and budgets
					Sec. 521. Determination of Fund availability.
					Sec. 522. Preparation of regional budgets.
					Subtitle D—Allocation and distribution of funds
					Sec. 531. National Budget.
					Sec. 532. Special operating expense Fund.
					Sec. 533. Distribution of funds.
					Sec. 534. Annual statement, records, and audits.
					Subtitle E—General provisions
					Sec. 541. Issuance of obligations.
					Sec. 542. Definitions.
					Title VI—Miscellaneous provisions
					Sec. 601. Effective date of Health Services.
					Sec. 602. Repeal of provisions.
					Sec. 603. Transition provisions.
					Sec. 604. Amendment to Budget and Accounting Act.
					Sec. 605. Separability.
				
			2.FindingsThe Congress makes the following
			 findings:
			(1)The health of the
			 Nation’s people is a foundation of their well-being.
			(2)High quality
			 health care is a right of all people.
			(3)Many of the
			 Nation’s people are unable fully to exercise this right because of the
			 inability of the present health care delivery system to make high quality
			 health care available to all individuals regardless of race, sex, age, national
			 origin, income, marital status, sexual orientation, religion, political belief,
			 place of residence, employment status, or previous health status.
			(4)The present health
			 care system has failed to provide financial coverage for health care services
			 for more than forty million Americans, and the percent lacking such coverage
			 grows each year.
			(5)The present health
			 care system has failed to provide for sufficient effective preventive measures
			 that would address the deterioration in occupational, environmental, and social
			 conditions affecting the health of the people of this Nation.
			(6)Unnecessary and
			 excessive profits and administrative expenses have inflated the cost of health
			 care.
			(7)The growth of for
			 profit medical care and for profit managed care is making it difficult for
			 health care personnel to provide, and users to receive, the full range of
			 health services they believe to be necessary, appropriate, and
			 desirable.
			(8)The health
			 professions have failed to control the cost of their services and the imbalance
			 in the number of health workers among geographic areas or health care
			 specialties.
			(9)The present health
			 care system has failed to make full and efficient use of allied health
			 workers.
			(10)A
			 United States Health Service is the best means to implement the right to high
			 quality health care and to overcome the deficiencies in the present health care
			 delivery system.
			3.PurposesThe purposes of this Act are as
			 follows:
			(1)To create a United
			 States Health Service to provide without charge to all residents, regardless of
			 race, sex, age, national origin, income, marital status, sexual orientation,
			 religion, political belief, place of residence, employment status, or previous
			 health status, comprehensive health care services delivered by salaried health
			 workers and emphasizing the promotion and maintenance of health as well as the
			 treatment of illness.
			(2)To establish
			 representative and democratic governance of the Service.
			(3)To provide health
			 workers in the Service with fair and reasonable compensation, secure
			 employment, opportunities for full and equal participation in the governance of
			 health facilities, and opportunities for advancement without regard to race,
			 sex, age, national origin, sexual orientation, religion, or political
			 belief.
			(4)To
			 increase the availability and continuity of health care by linking local health
			 care facilities to hospitals and specialized care facilities.
			(5)To overcome
			 present disparities in health and access to health care resources, especially
			 for currently underserved innercity and rural populations, minority groups,
			 prisoners, and occupational groups, by redistributing health care resources to
			 underserved populations, and by enhancing public health and preventive health
			 services.
			(6)To finance the
			 Service through progressive taxation of individuals and employer contributions,
			 and to distribute these revenues on a capitation basis, supplemented by
			 allocations to meet special health care needs.
			4.DefinitionsFor the purposes of this Act, unless the
			 context implies otherwise:
			(1)Health care
			 facilityThe term health care facility means an
			 administrative unit composed of specified staff, equipment, and premises and
			 established by a health board as an appropriate unit of organization for the
			 delivery of specified health care or supplemental services under this
			 Act.
			(2)Health
			 workerThe term health worker includes—
				(A)any employee of the
			 Service; and
				(B)any individual who
			 for remuneration delivers, administers any program in, provides supporting
			 services for, teaches the subject matter of, or performs research in, health
			 care services.
				(3)Indirect provider
			 of health careThe term indirect provider of health
			 care means an individual who—
				(A)receives (either
			 directly or through his or her spouse) more than 1/10 of
			 his or her gross annual income from any one or combination of—
					(i)fees
			 or other compensation for provision of, research into, or instruction in, the
			 provision of health care,
					(ii)entities engaged
			 in the provision of health care or in such research or instruction,
					(iii)producing or
			 supplying drugs, medical equipment, or other articles for individuals or
			 entities for use in the provision of or in research into or instruction in the
			 provision of health care, or
					(iv)entities engaged
			 in producing drugs, medical equipment, or such other articles;
					(B)holds a fiduciary
			 position with, or has a fiduciary interest in, any entity described in clause
			 (ii) or (iv) of subparagraph (A); or
				(C)is engaged in
			 issuing any policy or contract of individual or group health insurance or
			 hospital or medical service benefits.
				(4)National Health
			 BoardThe term National Health Board means the
			 National Health Board of the Service.
			(5)ServiceThe
			 term Service means the United States Health Service established in
			 section 101.
			(6)Service-related
			 terms
				(A)Health care
			 ServicesThe term health care services means the
			 services described in paragraphs (1) through (5) of section 213(a).
				(B)Supplemental
			 ServicesThe term supplemental services means the
			 services described in paragraphs (1), (2), and (3) of section 213(b).
				(7)UserThe
			 term user means an individual who is eligible under section 211 to
			 receive health care services from the Service under this Act.
			IEstablishment and
			 Operation of the United States Health Service
			101.Establishment of
			 the Service
				(a)In
			 generalThere is established, as an independent establishment of
			 the executive branch of the United States, the United States Health
			 Service.
				(b)Authority
					(1)National Health
			 BoardThe authority of the Service shall be exercised by the
			 National Health Board and, in accordance with this Act and guidelines
			 established by such Board, by local and regional authorities affiliated with
			 the Board.
					(2)Eminent domain
			 authorityThe Service shall have the authority, under the power
			 of eminent domain, to acquire by condemnation under judicial process real
			 estate for the Service for public purposes whenever it is necessary or
			 advantageous to do so.
					(c)AdministrationThe
			 Board shall implement administrative measures as necessary to assure the
			 equitable distribution and allocation of health care resources and
			 services.
				(d)Accountability
			 and controlThe Board shall establish mechanisms to assure
			 accountable, representative and democratic governance of the Service and of
			 health care facilities by health care users and workers, with limits on
			 conflicts of interest as described in this Act.
				102.Appointment of
			 the National Health BoardThe
			 President shall, no later than 30 days after the date of the enactment of this
			 Act, appoint 21 individuals—
				(1)who are 18 years of
			 age or older;
				(2)who are concerned
			 about the health care problems of the Nation;
				(3)who approximate
			 the Nation’s population by race, sex, income, language, and region of
			 residence, and approximate the percentage of rural and frontier populations;
			 and
				(4)no more than seven
			 of whom are or have been health workers, indirect providers of health care, or
			 members of the immediate family of such workers or indirect providers within 24
			 months of the date of such nomination, to serve as members of the National
			 Health Board of the Service.
				103.Powers and
			 duties of the National Health BoardThe National Health Board shall—
				(1)establish the
			 boundaries of health care delivery regions, in accordance with section
			 107;
				(2)establish
			 procedures for creating local and regional authorities within each health care
			 delivery region, to oversee and administer the delivery of health services,
			 pursuant to section 104, and other provisions of this Act in their respective
			 regions and local areas;
				(3)carry out such
			 duties of the National Health Board as it deems necessary and consistent with
			 the timetable given under this Act and the purposes of the Service; and
				(4)provide for the
			 recording of minutes of each of its meetings, and shall make such records
			 available to the public for inspection and copying.
				104.Representation
			 in local and regional authoritiesThe governing bodies of the local and
			 regional authorities created pursuant to section 103(b) shall consist of
			 representatives of users resident in their local area or region and
			 representatives of health workers employed by the Service in their local area
			 or region. Representatives of such users shall comprise the majority of such
			 representatives and representatives of such health workers shall comprise a
			 minority.
			105.Public
			 accountability and financial disclosure
				(a)Prohibition of
			 conflicts of interest
					(1)In
			 generalIndividuals with direct or indirect conflicts of interest
			 shall not serve on health boards or authorities. Subject to paragraph (2), such
			 conflicts may consist of ownership of, employment in, or other financial
			 affiliation with any industry in a position to profit or otherwise benefit from
			 the activities of the health board.
					(2)ExceptionParagraph
			 (1) shall not apply to employment as a health worker by the Service as
			 specified in this Act.
					(b)DisclosureCandidates
			 for health boards or authorities shall fully disclose any such potential
			 conflicts of interest, and if elected or appointed shall sever any affiliations
			 that could result in a conflict.
				106.Inspector
			 General for Health ServicesWithin the United States Health Service
			 there shall be an Office of the Inspector General for Health Services, to be
			 headed by an Inspector General for Health Services, that shall have authority
			 to ensure the effective operation of the services pursuant to this Act and to
			 investigate and pursue any grievances against the National Health Board or its
			 local authorities. The Inspector General shall have the same authority as an
			 Inspector General has under the Inspector General Act of 1978.
			107.Establishment
			 of health care delivery regions
				(a)Establishment of
			 health care delivery regionsNo later than 6 months after the
			 appointment of members of the National Health Board, such Board shall
			 establish, in accordance with this section, health care delivery regions
			 throughout the United States.
				(b)Requirements for
			 delivery regionsEach health care delivery region shall meet the
			 following requirements:
					(1)The region shall
			 be a contiguous geographic area appropriate for the effective governance,
			 planning, and delivery of all health care and supplemental services under this
			 Act for residents of the region.
					(2)The
			 region shall have a population of not less than 500,000 and of not more than
			 3,000,000 individuals, except that—
						(A)the population of
			 a region may be more than 3,000,000 if the region includes a standard
			 metropolitan statistical area (as determined by the Office of Management and
			 Budget) with a population of more than 3,000,000; and
						(B)the population of
			 a region may be less than 500,000 if the National Health Board determines that
			 this is necessary to facilitate the delivery of health care and supplemental
			 services or the effective governance of the health program within such
			 region.
						A region
			 under subparagraph (B) may be a sparsely populated frontier area which consists
			 of a very large or multi-state geographic area.(3)The boundaries of
			 each region shall take into account—
						(A)any economic or
			 geographic barrier to the receipt of health care and supplemental services in
			 nonmetropolitan areas, and
						(B)the differences in
			 needs between nonmetropolitan and metropolitan areas in the planning,
			 development, and delivery of health care and supplemental services.
						(c)Modification of
			 boundariesThe National Health Board shall review the boundaries
			 of regions no later than 2 years after each decennial national census, or upon
			 receipt of and at such other times as it deems necessary, and may modify the
			 boundary of any region in which there has been a substantial shift of
			 population justifying such modification or if such modification would better
			 carry out the purposes of this Act, and if such modification is approved in a
			 referendum of residents in an area whose regional identification would be
			 changed by making such modification.
				(d)ProcessAt
			 least 60 days prior to the establishment of the boundaries of any region, or
			 modification of the boundaries, the National Health Board shall collaborate
			 with its regional authorities to provide for—
					(1)notice in the area
			 which would be affected by the establishment of such boundaries of the
			 boundaries proposed to be established, and of the date, time, and location of
			 the public hearing on such establishment as provided in paragraph (2);
			 and
					(2)a
			 public hearing at which individuals can speak or present written statements
			 relating to the establishment of such boundaries.
					IIDelivery of Health
			 Care and Supplemental Services
			APatients’ Rights
			 in Health Care Delivery
				201.Basic health
			 rightsThe Service, in its
			 delivery of health care services to users, shall ensure that every such
			 individual is given the following basic health rights:
					(1)The right to
			 receive high quality health care and supplemental services from any facility
			 within the Service capable of providing such services without charge and
			 without discrimination on account of race, sex, age, religion, language,
			 income, marital status, sexual orientation, dress, or previous health
			 status.
					(2)The right to
			 humane, respectful, dignified, and comforting health care, and to the reduction
			 of pain and distressful symptoms.
					(3)The right to have
			 all medically necessary or appropriate health services delivered in a
			 convenient and timely manner. Any decision to deny or postpone such necessary
			 or appropriate care shall be made only on the basis of temporary and reasonable
			 limitations in the availability of service personnel and physical facilities.
			 Users shall have the opportunity for timely and effective appeal of any
			 decision to deny or postpone care.
					(4)The right to
			 choose the health workers who shall be responsible for, and the health
			 facilities in which to receive, the individual’s health care services.
					(5)The right of
			 access to all information, including the individual’s health records and the
			 medical dictionary produced under section 433(b), which promotes an
			 understanding of health.
					(6)The right to have
			 all health care information, reports, and educational materials translated into
			 the individual’s primary language.
					(7)The right to
			 receive, prior to the delivery of any health care service, a careful, prompt,
			 and intelligible—
						(A)explanation of the
			 indications, diagnoses, benefits, side effects, and risks involved in the
			 delivery of such service, and a description of all medically necessary or
			 appropriate alternatives to such service (including no treatment);
						(B)answer to any
			 question relating to such health care service; and
						(C)explanation of
			 one’s health rights described in this subtitle, and the right to have such
			 health care service delivered only with the individual’s prior, voluntary,
			 written consent.
						(8)The right to refuse
			 the initial or continuing delivery of any health care service whenever such
			 refusal does not directly endanger the public health or, in accordance with
			 State law, the health of the individual if the individual is dangerous to
			 himself or herself.
					(9)The right to have
			 all individually identifiable information and documents treated confidentially
			 and not disclosed (except for statistical purposes and for the control of
			 communicable diseases, drug abuse, and child abuse) without the individual’s
			 prior, voluntary, and written consent.
					(10)The right of
			 access at all times to individuals or groups for counseling, health
			 information, and assistance on health matters, including access to user
			 advocates who shall—
						(A)assist users in
			 choosing the most appropriate sites from which to receive health services and
			 the most appropriate health workers from whom to receive such services;
						(B)provide counseling
			 and assistance to users in filing complaints; and
						(C)investigate
			 instances of poor quality services or improper treatment of users and bring
			 such instances to the attention of the applicable authority.
						(11)The right to be
			 accompanied and visited at any time by a friend, relative, or independent
			 advocate of the individual’s choosing, and the right to have routine services,
			 such as feeding, bathing, dressing, and bedding changes, performed by a friend
			 or relative, if the individual so chooses.
					(12)The right, in the
			 event of terminal illness, to die with a maximum degree of dignity, to be
			 provided all necessary symptom relief, to be provided (and for the individual’s
			 family to be provided) counseling and comfort, and to be allowed (if desired)
			 to die at home.
					(13)The right of
			 access to a complaint and grievance system and to legal assistance to enforce
			 these rights.
					202.Right to paid
			 leave to receive health care services
					(a)Amendment to fair
			 labor standards ActThe Fair Labor Standards Act of 1938 is
			 amended by inserting after section 7 (29 U.S.C. 207) the following new
			 section:
						
							7A.Minimum health leave compensationEach employee of
				any employer who in any workweek is engaged in commerce or in the production of
				goods for commerce, or is employed in an enterprise engaged in commerce or in
				the production of goods for commerce, shall be entitled to receive from the
				employer, for each 35 hours he is employed by the employer (not counting more
				than 35 hours in any workweek), compensation for one hour of employment at the
				regular rate at which the employee is employed (as that term is used in section
				7 of this Act) for an hour—
								(1)during the period
				of 52 weeks beginning with the workweek with which the entitlement is earned,
				and
								(2)during which the
				employee is unable to work because of the need for the employee (or a dependent
				of that employee) to receive necessary health care
				services.
								.
					(b)Conforming
			 amendmentsThe Fair Labor Standards Act of 1938 is further
			 amended—
						(1)in section 3(o),
			 by striking sections 6 and 7 and inserting sections 6, 7,
			 and 7A;
						(2)in section
			 13—
							(A)in subsection (a) before paragraph (1), by
			 striking and 7 and inserting , 7, and 7A;
							(B)in subsection (a)(3), by striking
			 sections 6 and 7 and inserting sections 6, 7, and
			 7A; and
							(C)in subsections (d) and (f), by inserting
			 7A, after 7, each place it appears;
							(3)in section 14(d),
			 by striking 6 and 7 and inserting 6, 7, and
			 7A;
						(4)in section 15(a),
			 by striking section 6 or section 7 and inserting section
			 6, 7, or 7A;
						(5)in section
			 16—
							(A)in subsection (b), by striking
			 section 6 or section 7 and inserting section 6, 7, or
			 7A;
							(B)in subsection (b), by striking or
			 their unpaid overtime compensation and inserting their unpaid
			 overtime compensation, or their unpaid health leave
			 compensation;
							(C)in subsection (b), by inserting or
			 of unpaid health leave compensation after amount of unpaid
			 overtime compensation;
							(D)in the first sentence of subsection (c), by
			 striking section 6 or 7 and inserting section 6, 7, or
			 7A;
							(E)in the first sentence of subsection (c), by
			 striking unpaid overtime compensation and inserting ,
			 unpaid overtime compensation, or unpaid health leave
			 compensation;
							(F)in the second sentence of subsection (c),
			 by striking or overtime compensation and inserting ,
			 overtime compensation, or health leave compensation; and
							(G)in the third sentence of subsection (c), by
			 striking or unpaid overtime compensation under sections 6 and 7
			 and inserting , unpaid overtime compensation, or unpaid health leave
			 compensation under sections 6, 7, and 7A; and
							(6)in section
			 18(a)—
							(A)in the first sentence, by inserting
			 or minimum health leave compensation higher than the minimum health
			 leave compensation established under this Act before , and no
			 provision; and
							(B)the second sentence, by inserting before
			 the period at the end the following: , or justify any employer in
			 reducing health leave compensation provided by him which is in excess of the
			 applicable minimum health leave compensation under this Act.
							BEligibility for,
			 Nature of, and Scope of Services Provided by the Service
				211.Eligibility for
			 Services
					(a)In
			 generalAll individuals while within the United States are
			 eligible to receive health care and supplemental services under this
			 Act.
					(b)United States
			 definedFor purposes of this section, the term United
			 States includes Indian reservations, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, Guam, Samoa, and the Northern
			 Mariana Islands.
					212.Entitlement to
			 services
					(a)In
			 generalExcept as provided in subsection (b), the Service shall,
			 on and after the effective date of health services, provide users with all
			 health care services and supplemental services described in section 213 which
			 the Service determines, in accordance with this title, to be necessary or
			 appropriate for the promotion and enhancement of health, for the prevention of
			 disease, and for the diagnosis and treatment of, and rehabilitation following,
			 injury, disability, or disease.
					(b)ExclusionServices
			 provided under this Act shall not include personal comfort or cosmetic services
			 unless the National Health Board or its designee determines that the services
			 are required for health-related reasons.
					213.Provision of
			 health care and supplemental services
					(a)In
			 generalThe Service shall provide in the United States the
			 following health care services in or through facilities established by the
			 Service—
						(1)the promotion of
			 health and well-being through health education programs to be carried out in
			 facilities of the Service as well as in workplaces, schools, and elsewhere
			 utilizing all appropriate media, and by assisting other Government agencies in
			 taking appropriate actions to promote health and well-being;
						(2)the prevention of
			 illness, injury, and death through education and advocacy addressed to the
			 social, occupational, and environmental causes of ill health; through the
			 provision of appropriate preventive services including social, medical,
			 occupational, and environmental health services, on both an emergency and
			 sustained basis; through screening and other early detection programs to
			 identify and ameliorate the primary causes of ill health; and, where
			 appropriate, through actions taken on an emergency basis to halt environmental
			 threats to life and health;
						(3)the diagnosis and
			 treatment of illness and injury, including emergency medical services,
			 comprehensive outpatient and inpatient health care services, occupational
			 health services, mental health services, dental care, vision care, long-term
			 care, and home health services;
						(4)the rehabilitation
			 of the sick and disabled, including physical, psychological, occupational, and
			 other specialized therapies; and
						(5)the provision of
			 drugs, therapeutic devices, appliances, equipment, and other medical supplies
			 (including eyeglasses, other visual aids, dental aids, hearing aids, and
			 prosthetic devices) certified effective in the National Pharmacy and Medical
			 Supply Formulary (published under section 432(a)) and furnished or prescribed
			 by authorized health workers.
						(b)Supplemental
			 ServicesThe Service shall provide the following services
			 supplemental to the delivery of health care services in or through health care
			 facilities established by the Service—
						(1)ambulance and other
			 transportation services to insure ready and timely access to necessary health
			 care;
						(2)child care
			 services for individuals who, during the time they receive outpatient health
			 care services from the Service or are working in a health care facility of the
			 Service, are responsible for a child’s care;
						(3)homemaking and home
			 health services—
							(A)to enable the
			 provision of inpatient health services at a health care facility of the Service
			 to an individual who has the sole responsibility for the care
								(i)of a
			 child under 15 years of age, or
								(ii)of
			 a physically or mentally handicapped individual who requires the care of
			 another individual, and
								(B)for the bedfast or
			 severely handicapped individual; and
							(4)such counseling and
			 social service assistance as will avoid the unnecessary provision of health
			 care services.
						(c)Local public
			 Health ServicesThe Service shall maintain the functions,
			 especially those related to environmental health and the prevention of illness,
			 currently performed by the departments of health of the States and localities,
			 to the extent consistent with Federal, State, and local law, and shall
			 cooperate with State and local governments in its conduct of such
			 functions.
					(d)Emergency health
			 care ServicesThe Service shall provide, at rates established by
			 the National Health Board, for reimbursement of the cost of emergency health
			 care services furnished in facilities not operated by the Service or by health
			 workers not employed by the Service, when an injury or acute illness requires
			 immediate medical attention under circumstances making it medically impractical
			 for the ill or injured individual to receive care in a Service facility or by
			 an employee of the Service.
					CHealth Care
			 Facilities and Delivery of Health Care Services
				221.Establishment
			 of health care facilities and distribution of delivery of health care and other
			 services
					(a)Health Service
			 areasThe National Health Board, in consultation with local
			 authorities and residents of the local communities affected, shall establish
			 such health care facilities as are necessary to provide all necessary
			 comprehensive primary and specialized health care services, including
			 distributing such health care resources in a manner as to overcome present
			 shortages and ensure equitable access for every resident to needed health care
			 resources. In establishing such facilities, the National Health Board shall
			 rely primarily on existing political boundaries for the purposes of allocating
			 health services, including cities, counties, perinatal services regions,
			 States, and Federal Medicare regions, and shall determine the need to establish
			 additional or supplementary regional health service areas that may cross
			 existing boundaries.
					(b)Health care
			 facilities
						(1)In
			 generalThe National Health Board and its local authorities
			 shall, not later than the effective date of health services and to the maximum
			 extent feasible, establish and maintain such health care facilities as are
			 necessary for the efficient and effective delivery to individuals of
			 comprehensive primary health care services (defined in paragraph (2)),
			 specialized health care services (defined in paragraph (3)), special services
			 (defined in paragraph (4)) and community-oriented health measures (defined in
			 paragraph (5)). Such health care facilities shall be established and maintained
			 in a manner that, as soon as possible and to the greatest extent feasible,
			 provides services in each community through a single comprehensive health
			 center.
						(2)Comprehensive
			 primary health care services definedAs used in paragraph (1),
			 the term comprehensive primary health care services means those
			 basic outpatient health care services typically needed for the promotion of
			 health and the prevention and treatment of common illnesses and includes the
			 following health care services—
							(A)general primary
			 medical and dental care, including diagnosis and treatment, routine physical
			 examinations, laboratory, and radiologic services, and home visits by health
			 workers, as appropriate;
							(B)preventive health
			 services, including at least immunizations, nutrition counseling and
			 consultation, and periodic screening and assessment services;
							(C)children’s health
			 services, including assessment of growth and development, education and
			 counseling on childrearing and child development, and school and day care
			 center health services;
							(D)obstetrical and
			 gynecological services, including family planning and contraceptive services,
			 pregnancy (prenatal and postnatal) and abortion counseling and services;
							(E)comprehensive
			 geriatric services;
							(F)vision and hearing
			 examinations and provision of eyeglasses and other visual aids and hearing
			 aids;
							(G)24-hour emergency
			 medical services;
							(H)provision of
			 pharmaceuticals and therapeutic devices, and medical appliances and
			 equipment;
							(I)mental health
			 services, including psychological and psychiatric counseling;
							(J)home health
			 services; and
							(K)occupational
			 safety and health services, including screening, diagnosis, treatment, and
			 education.
							(3)Specialized
			 health care services definedAs used in paragraph (1), the term
			 specialized health care services means those health care services
			 of a specialized nature (whether delivered in an inpatient or outpatient
			 setting) which, applying guidelines established by the National Health Board,
			 may be provided most effectively and efficiently in a community setting.
						(4)Special services
			 definedAs used in paragraph (1), the term special
			 services means supportive services and the facilities (including nursing
			 homes and multiservice centers) in which such services are provided for
			 individuals who are physically or mentally handicapped, mentally ill, infirm,
			 or chronically ill, so as to promote the integration and functioning of such
			 individuals within the community.
						(5)Community-oriented
			 health measures definedAs used in paragraph (1), the term
			 community-oriented health measures includes efforts to focus
			 organized community activities upon the promotion of health and the prevention
			 of illness and injury, support for self-help and mutual aid groups offering
			 health promotion and rehabilitative support programs; surveillance of potential
			 threats to community health, and prompt action to protect against such threats,
			 and includes outreach efforts to ensure that all residents are aware of and
			 able to utilize the health services of the Service, as needed.
						(c)Allocation of
			 hospitalsThe National Health Board, in consultation with its
			 local authorities, shall periodically determine the necessity to establish and
			 maintain inpatient and other specialized health care facilities in particular
			 locations. Where found appropriate, it shall establish and maintain—
						(1)general hospitals
			 for the efficient and effective delivery of health care services to individuals
			 requiring inpatient diagnosis, treatment, care, and rehabilitation for injury
			 or illness; and
						(2)such other health
			 care facilities as are necessary, using guidelines established by the National
			 Health Board to promote the efficient and effective delivery of health care
			 services.
						In
			 addition, the Board shall distribute and provide such health care services of a
			 specialized nature (whether delivered in an inpatient or outpatient setting) as
			 may be provided most effectively and efficiently.(d)Specialized
			 servicesThe Board shall, not later than the effective date of
			 health services, establish and maintain—
						(1)specialized medical
			 facilities for the efficient and effective delivery of highly specialized
			 health care services, using guidelines it shall establish, to individuals
			 requiring highly specialized treatment, care, and rehabilitation for injury or
			 illness;
						(2)health care and
			 supplemental services for individuals whose health care are related to
			 occupational or other factors, including individuals residing within a region
			 on a temporary or seasonal basis (including migratory agricultural workers) and
			 individuals confined to prisons and other correctional institutions; and
						(3)such other health
			 care facilities as are necessary to promote the efficient and effective
			 delivery of health care services.
						(e)Health
			 servicesStates and the National Health Board, through its local
			 and regional authorities, shall provide the following through health care
			 facilities established pursuant to this section:
						(1)Health promotion
			 through education on personal health matters, nutrition, the avoidance of
			 illness, and the effective use of health care services with particular emphasis
			 on the appropriate and safe use (discouraging the overuse) of drugs and medical
			 techniques.
						(2)Maintenance and
			 appropriate transmission and transferal of personal health records for each
			 user of the services consistent with section 201(9).
						(3)Referral services,
			 including referrals, where appropriate, to other health care facilities.
						(4)Supplemental
			 services (described in section 213(b)), as appropriate.
						(5)Assistance to
			 individuals who, because of language or cultural differences or educational or
			 other handicaps, are unable fully to utilize the services available from and
			 delivered by the Board.
						(6)Information (A) on
			 the rights ensured under this Act, (B) on the guidelines and standards
			 established by the Board, and (C) on how the Board is implementing such rights
			 and applying such guidelines and standards.
						(7)Information on the
			 grievance mechanisms established pursuant to subtitle A of title IV and on
			 legal services available to pursue grievances against the Board.
						(8)Environmental
			 health inspection and monitoring services, including investigations relating to
			 the prevention of communicable diseases, in cooperation with State and local
			 authorities.
						(9)Research and data
			 gathering on the leading causes of ill health and injury and on health care
			 delivery, in accordance with section 421.
						(10)In
			 the case of each inpatient health care facility, discharge planning and
			 followup services (A) to identify patients who will need continuing care after
			 discharge from the facility and (B) to plan, with the patient and the patient’s
			 family, arrangements and referrals to meet such postdischarge needs.
						(f)Authorities
						(1)Effective
			 deliveryIn its establishment of health care facilities, the
			 National Health Board shall seek to minimize fragmentation and duplication in
			 delivery of health care and other services so as to promote the effective and
			 efficient delivery of such services.
						(2)CoordinationThe
			 Board shall provide mechanisms to coordinate care across political and
			 geographic boundaries as necessary.
						(3)Assuring
			 availability and accessibility of servicesThe Board shall take
			 whatever additional steps are necessary to ensure that all of the health
			 services required under this title are available and accessible in a timely
			 manner to adults, infants, children, and individuals with disabilities in its
			 region. Toward that end, it shall—
							(A)ensure that users
			 have access to a sufficient number of each category of health worker, including
			 primary care providers, specialists, and other health care professionals, in a
			 manner so that, to the maximum extent possible, such providers are
			 geographically accessible to all residences and workplaces within the region
			 and are culturally and linguistically appropriate;
							(B)ensure that
			 services are available in a manner which ensures continuity of care,
			 availability within reasonable hours of operation, and include emergency and
			 urgent care services which shall be accessible at all times;
							(C)ensure that any
			 process established to coordinate care shall ensure ongoing direct access to
			 relevant specialists and shall not impose an undue burden on users with chronic
			 health conditions;
							(D)ensure that
			 appropriate steps are taken to eliminate any transportation or other barriers
			 to the timely receipt of services;
							(E)ensure that a user
			 who has a severe, complex, or chronic condition shall have access to the most
			 appropriate health care coordinator (as defined in paragraph (4)(A));
			 and
							(F)ensure that
			 priorities in the use of services and facilities shall be set by the
			 appropriate health care professionals using criteria of medical necessity and
			 that any limitations or delay in access to services shall be based only on
			 limits of available service personnel and physical facilities.
							(4)DefinitionsFor
			 purposes of this subsection:
							(A)Health care
			 coordinatorThe health care coordinator means a
			 health worker who performs case management (as defined in subparagraph (B))
			 functions in consultation with the health care team, the patient, family, and
			 community.
							(B)Case
			 managementThe term case management means a
			 coordinated set of activities conducted for the management of an individual
			 user’s serious, complicated, protracted or chronic health conditions in order
			 to ensure cost-effective and benefit maximizing treatment.
							(g)GuidelinesThe
			 National Health Board shall establish guidelines for distribution and
			 coordination of the delivery of health care and other services described in
			 this section and shall, before the effective date of health services, plan and
			 facilitate the transition to the new distribution of health care facilities and
			 health workers to be effected on and after that date.
					(h)Use of
			 evidence-based clinical decision criteria
						(1)In
			 generalThe National Health Board shall authorize the National
			 Institute of Evaluative Clinical Research described in section 422 to establish
			 evidence-based clinical decision criteria, where feasible, that shall apply
			 throughout the Nation.
						(2)Clinical
			 decision criteria definedFor purposes of this section, the term
			 clinical decision criteria means the recorded (written or
			 otherwise) screening procedures, decision abstracts, clinical protocols, and
			 practice guidelines used as an important basis to determine the necessity and
			 appropriateness of health care services, in combination with the facts of
			 particular cases, the judgment of health care professionals, and the
			 preferences of users. Such criteria shall be clearly documented and available
			 to all health workers and shall include a mechanism for periodically updating
			 such criteria.
						(i)Notice of
			 determinationsThe National Health Board, and its local and
			 regional authorities, shall provide users with timely notice of any
			 determination to provide, deny, or delay provision of a service, and
			 information about the relevant clinical decision criteria upon which such
			 determination is based, if any. Such notification shall include information
			 concerning the appropriate procedure to appeal such decision.
					(j)AccountabilityIn
			 the case that the Health Service fails on the effective date of health
			 services, to substantially and materially provide health care and supplemental
			 services in accordance with this section, redress and alternative sources of
			 care shall be authorized by an independent authority accountable to Congress
			 and State legislatures. Such redress may include—
						(1)requiring the
			 provision of services; and
						(2)providing
			 reimbursement for the provision of specified health care services in accordance
			 with procedures and schedules in effect under title XVIII of the
			 Social Security Act immediately before
			 the effective date of health services.
						222.Operation and
			 inspection of health care facilities
					(a)Establishment of
			 policies
						(1)In
			 generalEach health care facility shall be subject to policies
			 and organizational plans consistent with this section and with parts A and C of
			 title III (relating to the health labor force) for the operation of such
			 facility and shall establish procedures to ensure that the facility is operated
			 in accordance with such policies and plans.
						(2)Health worker
			 and user controlThe National Health Board and its regional and
			 local authorities shall establish policies and mechanisms for control of health
			 care facilities by health care workers who are employed in, and users who
			 receive services from, the respective facility, and shall promulgate rules
			 preventing a financial conflict of interest by decisionmaking bodies.
						(b)Employment
			 restrictions
						(1)In
			 generalNo individual entitled to make decisions regarding
			 establishment, allocation, or operation of a health facility may engage in the
			 private delivery of health care services.
						(2)Private delivery
			 of health care services definedFor the purposes of this
			 subsection, the term private delivery of health care services
			 means the delivery of health care services for which an individual, group, or
			 organization receives remuneration from any source other than the Health
			 Service Trust Fund established in section 511.
						(c)Operations of
			 health care facilities
						(1)Hours of
			 operationAny health care facility which provides health care
			 services on an outpatient basis shall be open during hours that will permit all
			 users to make use of such services.
						(2)Effective
			 deliveryIn its establishment of health care facilities under
			 this section, the Board shall seek to minimize fragmentation and duplication in
			 delivery of health care and other services so as to promote the effective and
			 efficient delivery of such services.
						223.Provision of
			 health services relating to reproduction and childbearing
					(a)Provision of
			 services
						(1)In
			 generalThe following services shall be provided:
							(A)Family
			 planning
								(i)Complete
			 information on contraception and provision of birth control materials or
			 medication of the individual’s choosing.
								(ii)Complete and
			 effective evaluation and treatment of sexually transmitted diseases and
			 diseases of the reproductive organs.
								(iii)Complete
			 information and counseling with respect to pregnancy, childbearing, and
			 possible outcomes involving genetically induced anomalies.
								(B)Pregnancy
								(i)Complete and
			 effective pregnancy testing.
								(ii)Prenatal
			 services, including physical examination, counseling, and instruction of
			 expectant parents in nutrition, childrearing, and children’s health care
			 services.
								(iii)Safe,
			 comfortable, and convenient abortion services.
								(iv)Counseling for
			 women in conjunction with the provision of all gynecologic, female
			 contraceptive, and abortion services and counseling for men on male
			 fertility-related services.
								(2)VoluntaryThe
			 services described in paragraph (1) shall be delivered without coercion or
			 harassment, with complete confidentiality, and without prior approval of
			 individuals other than the individual receiving the services.
						(3)AccompanimentAn
			 individual shall be permitted to be accompanied by a person of the individual’s
			 choice during the provision of the services described in paragraph (1) to the
			 extent this would not significantly increase the medical risk to the
			 individual.
						(b)Voluntary
			 consentNo health care provider may perform upon an individual a
			 treatment or procedure (other than a treatment or procedure required to
			 preserve the life of the individual) which could reasonably be expected to
			 affect the individual’s capacity to reproduce children, unless—
						(1)the individual has
			 given voluntary written consent to the treatment or procedure after being given
			 complete information on the effect of the treatment or procedure on the
			 individual’s reproductive capacity, and on possible alternative treatments and
			 procedures, at least 30 days before beginning the treatment or procedure,
			 and
						(2)the individual has,
			 after such 30-day waiting period, again given written consent to the
			 performance of the treatment or procedure, except that in the case of a woman
			 who has given initial written consent to a sterilization she may be sterilized
			 in less than 30 days following such consent (but in no case in less than 72
			 hours)—
							(A)if she had given
			 initial written consent at least 30 days before her anticipated delivery date,
			 she delivers before the anticipated date, and the sterilization is performed at
			 the time of delivery;
							(B)if she undergoes
			 emergency abdominal surgery within the 30-day waiting period and the
			 sterilization is concurrent with the abdominal surgery; or
							(C)in the case of an
			 elective sterilization procedure, such as tubal ligation or vasectomy, that is
			 scheduled and performed separately from the act of childbirth, where prior
			 informed consent is provided and the procedure is performed at the next
			 subsequent or any later medical visit after informed consent is
			 obtained.
							(c)Breast cancer
			 treatmentThe National Health Board shall insure that, before a
			 mastectomy or other breast cancer treatment is performed on a woman, the woman
			 shall be provided with complete information on the complete range of medical
			 options available for treatment of her condition and the risks and side effects
			 of each option and an opportunity to consult individuals of her choice, and
			 shall have given voluntary written consent to such procedure.
					(d)Birthing
			 optionsThe National Health Board shall provide that a woman
			 giving birth to an infant shall have the right to choose from a complete range
			 of childbirth options including—
						(1)giving birth at
			 home, in a birth center (if available), or in a hospital;
						(2)the presence
			 during childbirth of a person or persons of her choosing;
						(3)the position for
			 labor and delivery which she chooses;
						(4)caring for her
			 infant at her bedside;
						(5)feeding her infant
			 according to the method and schedule of her choice; and
						(6)selecting the birth
			 attendant of her own choice.
						She shall
			 be provided with information on the benefits, risks, and side effects of each
			 option and an opportunity to consult individuals and groups of her choosing for
			 information and assistance on these options.IIIHealth Labor
			 Force
			AJob
			 Categories and Certification
				301.Effect of State
			 lawNotwithstanding any law of
			 a State or political subdivision to the contrary, the Service, acting in
			 accordance with the provisions of this Act, shall be the sole judge of the
			 qualifications of its employees.
				302.Qualifications
			 of health workers
					(a)Certification of
			 competenceThe National Health Board shall establish procedures
			 which will ensure that, except in emergency situations, any work which is
			 classified under a job category established under this subtitle is performed by
			 a health worker who at the time of such work was—
						(1)certified (in
			 accordance with this subtitle) as competent to perform the work under such job
			 category, and
						(2)authorized to
			 perform such work by the employer of such worker.
						(b)Periodic
			 assessmentsThere shall be periodic review and assessment of the
			 competency of such workers to perform the work within their job category, and
			 opportunities for health workers to be assessed and certified with respect to
			 skills required for advancement to other job categories.
					303.Establishment
			 of job categories and certification standards
					(a)In
			 general
						(1)ClassificationThe
			 National Health Board shall establish such guidelines for the classification,
			 certification, and employment of health workers by job category as it
			 determines to be necessary—
							(A)to ensure that
			 health workers who perform work for the Service which requires specialized
			 skills have demonstrated that they possess such skills,
							(B)to expand the
			 roles of health workers to enable them to participate in health care delivery
			 to the maximum extent consistent with their skills, and
							(C)to provide for
			 affiliation of health workers with health care facilities at the community,
			 district, and regional levels.
							These
			 guidelines shall permit alternative approaches to healing, and practitioners
			 skilled in such approaches, when these approaches have not been demonstrated to
			 be injurious to health.(2)ConsiderationsIn
			 establishing guidelines under paragraph (1), the National Health Board shall
			 provide for (A) sufficient flexibility to permit utilization of health workers
			 most effectively to meet the health needs of the region, and (B) sufficient
			 uniformity to permit mobility of health workers among the regions.
						(b)Certification
			 standards
						(1)EstablishmentFor
			 each job category (other than a job category determined by the National Health
			 Board to involve highly specialized skills requiring advanced specialty
			 training), the National Health Board shall, taking into account the guidelines
			 established under subsection (a), establish certification standards which shall
			 specify—
							(A)the functions
			 performed by a health worker employed in such job category;
							(B)the skills
			 required in the course of properly performing work under such job
			 category;
							(C)the initial and
			 continuing training, experience, and performance which must be undertaken or
			 demonstrated by a health worker to achieve and maintain competency to perform
			 the work within such job category; and
							(D)the curriculum
			 which a health worker must follow in studies in a health team school
			 (established under subtitle B) to demonstrate sufficient competence to satisfy
			 the specification of subparagraph (C) for such job category.
							(2)SpecificationsFor
			 each job category established and determined by the National Health Board to
			 involve highly specialized skills requiring advanced specialty training, the
			 National Health Board shall make the specifications described in subparagraphs
			 (A) through (D) of paragraph (1).
						(3)Periodic
			 reviewStandards for a job category under this subsection shall
			 be periodically reviewed to supplement, modify, or eliminate such standards as
			 will facilitate the delivery of quality health care services under this
			 Act.
						(4)Quality
			 protection
							(A)Prohibition of
			 downgrades of levelsNo individual health facility administrator
			 is authorized to downgrade the level of skill, license or certification
			 required to perform duties delineated by the Board.
							(B)Review
								(i)Review of
			 staffing changesUpon enactment of this Act, the Board shall
			 convene a national level task force to review the impact on the safety and
			 health of patients and workers of downgrading and deskilling of health care job
			 categories by replacing licensed with unlicensed workers during the 1990s,
			 particularly in the nursing area, and to recommend remedies as
			 appropriate.
								(ii)Whistleblower
			 protectionHealth care workers who report compromises in the
			 quality of care shall not be subjected to recriminations.
								(C)Workforce
			 staffing levelsThe Board may establish health workforce staffing
			 levels as it determines will promote the delivery of quality health care
			 services.
							BEducation of
			 Health Workers
				311.Health team
			 schools
					(a)Establishment
						(1)In
			 generalExcept as provided in paragraph (2), the Board shall
			 establish a procedure for converting existing educational facilities for health
			 services workers to create health team schools (each in this subtitle referred
			 to as a school) in accordance with this section to provide
			 programs of initial and continuing basic education in health care delivery for
			 health workers in all job categories, and to provide initial continuing
			 advanced education in health care specialties and health science specialty
			 fields. Such schools shall be established and functioning not later than 4
			 years after the effective date of health services.
						(2)Use of
			 fundsSchools shall be funded exclusively by the Service, shall
			 not charge nor accept tuition or fees for enrollment, and shall provide each
			 student with an adequate allowance for living expenses, educational supplies,
			 and any child care expenses.
						(b)Operational
			 principlesSchools shall be operated and maintained in accordance
			 with the following principles:
						(1)The activities of
			 each school shall be designed to meet the health needs of the
			 population.
						(2)The number of
			 students enrolled in each educational program in a school shall be based on the
			 needs for health workers within a given area, defined by geographic and
			 political boundaries.
						(3)Schools shall
			 integrate the education of health workers in the different job categories
			 (established under subtitle A) so as to permit health workers to be educated
			 and certified for successively higher levels of health care work.
						(4)Each school’s
			 admissions policies, curriculum policies, faculty hiring procedures, and
			 governance plan shall be established and implemented in accordance with
			 subsections (c) through (f), respectively, and with the fullest possible
			 participation of the community health workers, staff, and students in its
			 region.
						(5)A
			 school may not use individuals who are from low-income populations or minority
			 groups, or who are women or confined in mental or penal institutions, as
			 subjects for training or demonstration in numbers that are disproportionate to
			 their numbers in the population of the region, and may not use any individuals
			 as subjects for training or demonstration in a manner beyond that required for
			 the immediate purpose of the training or demonstration or without their
			 explicit consent.
						The
			 National Health Board shall establish, not later than one year after the
			 effective date of health services, guidelines for the application of these
			 principles and for the phased integration of health worker education programs,
			 including medical, dental, osteopathic, and nursing school programs, in
			 existence on the date of enactment of this Act into the schools established
			 under this section.(c)Admissions
			 policiesAdmissions policies for education programs in schools
			 shall—
						(1)emphasize previous
			 health-related work experience, as evaluated by health workers (including
			 peers), by individuals who have received health care services from the
			 applicant, and by faculty members;
						(2)minimize the use
			 of criteria of academic performance other than such criteria as have been shown
			 to be significantly related to future work performance;
						(3)give preference to
			 segments of the population of the region underrepresented among health
			 workers;
						(4)to the extent
			 consistent with paragraph (3), provide for admission of individuals so that the
			 student body approximates the population of the region by race, sex, family
			 income, and language; and
						(5)require that the
			 applicant agree, if accepted into the school, to perform health care services
			 in accordance with section 312.
						(d)Curriculum
			 policiesThe National Health Board, in consultation with its
			 local and regional authorities, shall establish and implement curriculum
			 policies for educational programs in schools. Such policies shall—
						(1)give priority in
			 study and field work to the leading causes of illness and death in the region,
			 including environmental, biological, and social determinants of mortality and
			 morbidity;
						(2)give special
			 consideration to studying the social, as well as biological, causation and
			 prevention of illness and disease, and to the differing health care needs of
			 populations facing special health risks and having special cultures and
			 lifestyles within the region;
						(3)provide that all
			 students shall take a common, initial sequence of courses and that students
			 preparing for more advanced types of health work shall take studies that are
			 progressively more specialized and differentiated;
						(4)emphasize work
			 study experience in all types of health care facilities in the region,
			 including community and workplace facilities, facilities for the aged, mentally
			 ill, and mentally retarded, health care facilities in prisons and other
			 correctional institutions, alcohol and drug rehabilitation facilities,
			 environmental health facilities, and all other health care facilities of the
			 Service in communities and districts in the region;
						(5)emphasize the
			 appropriate and safe use, and discourage the overuse, of drugs and medical
			 techniques; and
						(6)facilitate the
			 development by all health workers of skills in decisionmaking and assessment of
			 user needs in cooperation with other health workers and with users.
						(e)Faculty hiring
			 proceduresFaculty hiring procedures in schools shall, to the
			 maximum extent feasible, create a faculty which approximates the population of
			 the region by race, sex, and language.
					(f)Governance
			 plansGovernance plans for the management of a school shall give
			 significant decisionmaking powers to staff and students of the school.
					312.Service
			 requirement
					(a)Service
			 requirement
						(1)In
			 generalNo individual may be enrolled in a school unless the
			 individual agrees to perform health care services as an employee of the Service
			 in the job category for which training is being provided—
							(A)for a period of
			 time equal to the period of such enrollment in the school but not less than 2
			 years;
							(B)beginning not
			 later than 1 year after the date of the individual’s graduation from the
			 school; and
							(C)for an area with
			 the highest priority ranking under subsection (c) that agrees to employ the
			 individual.
							(2)DeferralAn
			 individual’s obligation to perform service under an agreement described in
			 paragraph (1) shall be deferred only for a period during which the individual
			 is physically or mentally incapable of performing such service.
						(3)Completion of
			 service requiredNo individual who has made an agreement
			 described in paragraph (1) may be employed other than in accordance with
			 subsection (c), until the individual has completed the period of obligated
			 service in accordance with this section.
						(4)Penalty for
			 breach of agreementExcept as provided in paragraph (5), if an
			 individual breaches an agreement under paragraph (1) by failing (for any
			 reason) either to begin such individual’s service obligation or to complete
			 such service obligation, the Service shall be entitled to recover from the
			 individual an amount determined in accordance with the formula A=C (1–s / (t))
			 in which—
							(A)A
			 is the amount the Service is entitled to recover;
							(B)C
			 is an amount determined by the National Health Board to be the costs to the
			 Service of the education program and allowance received by the individual and
			 the interest on such costs which would be payable if at the time the costs were
			 undertaken they were loans bearing interest at the maximum legal prevailing
			 rate, as determined by the Treasurer of the United States;
							(C)t is
			 the total number of months in the individual’s period of obligated service;
			 and
							(D)s is
			 the number of months of such period served by the individual. Any amount of
			 damages which the Service is entitled to recover under this paragraph shall,
			 within the 1-year period beginning on the date of the breach of the agreement,
			 be paid to the Service.
							(5)Cancellation
							(A)Upon
			 deathAny obligation of an individual under this subsection for
			 service or payment of damages shall be canceled upon the death of the
			 individual.
							(B)Extreme hardship
			 exceptionThe National Health Board shall provide for the waiver
			 or suspension of any obligation of service or payment by an individual under
			 this subtitle whenever compliance by the individual is impossible or would
			 involve extreme hardship to the individual and if enforcement of such
			 obligation with respect to any individual would be unconscionable.
							(C)Limitation on
			 discharge in bankruptcyAny obligation of an individual under
			 this subtitle for payment of damages may be released by a discharge in
			 bankruptcy under title 11 of the United States Code only if such discharge is
			 granted after the expiration of the 5-year period beginning on the first date
			 that payment of such damages is required.
							(b)Periodic
			 reassessment of worker ratiosThe National Health Board shall
			 periodically assess the ratio of the number of health workers employed by the
			 Board in each job category (established under subtitle A) in an area to the
			 number of residents in the area.
					(c)Worker
			 matchesThe National Health Board shall establish a program to
			 match the locational preferences of graduates of schools with the needs and
			 preferences of regions.
					313.Payment for
			 certain educational loans
					(a)Loan payment
			 programIn the case of any individual who has incurred any
			 educational loan before the fourth year after the effective date of health
			 services and for the individual’s costs for an educational program in health
			 care delivery, health care specialties, or health science specialty fields, the
			 National Health Board shall make payments, in accordance with subsection (b),
			 for and on behalf of that individual, on the principal of and interest on any
			 such loan which is outstanding on the date the individual begins to work for
			 the Service.
					(b)Making of
			 paymentThe payments described in subsection (a) shall be made by
			 the National Health Board as follows:
						(1)Upon completion by
			 the individual for whom the payments are to be made of the first year of
			 employment with the Service, the National Health Board shall pay 30 percent of
			 the principal of, and the interest on, each loan described in subsection (a)
			 which is outstanding on the date he began such employment.
						(2)Upon completion by
			 that individual of the second year of such employment, the National Health
			 Board shall pay another 30 percent of the principal of, and the interest on,
			 each such loan.
						(3)Upon completion by
			 that individual of a third year of such employment, the National Health Board
			 shall pay another 25 percent of the principal of, and the interest on, each
			 such loan.
						(4)Upon completion by
			 that individual of a fourth year of such employment, the National Health Board
			 shall pay the remaining 15 percent of the principal of, and all remaining
			 interest on, each such loan.
						No payment
			 may be made under this subsection with respect to a loan unless the person on
			 whose behalf the payment is to be made has submitted to the National Health
			 Board a certified copy of the agreement under which such loan was made.(c)Payment during
			 employmentNotwithstanding the requirement of completion of
			 employment specified in subsection (b), the National Health Board shall on or
			 before the due date thereof, pay any loan or loan installment which may fall
			 due within the period of employment for which the borrower may receive payments
			 under this section, upon the declaration of such borrower, at such times and in
			 such manner as the National Health Board may prescribe (and supported by such
			 other evidence as the National Health Board may reasonably require), that the
			 borrower is then employed as described in subsection (b) and that the borrower
			 will continue to be so engaged for the period required (in the absence of this
			 subsection) to entitle the borrower to have made the payments provided by this
			 section for such period, except that not more than 85 percent of the principal
			 of any such loan shall be paid pursuant to this subsection.
					CEmployment and
			 Labor-Management Relations within the Service
				321.Employment,
			 transfer, promotion, and receipt of fees
					(a)Service
			 employeesThe National Health Board shall employ, classify, and
			 fix the salaries and benefits of all employees of the Service employed in the
			 Service’s facilities.
					(b)PoliciesThe
			 National Health Board, in establishing guidelines and standards under this
			 subtitle, shall, to the extent feasible and consistent with the provisions of
			 this subtitle, provide for—
						(1)employment and
			 promotion in the Service in the same manner as is provided for employment and
			 promotion under the Federal civil service system;
						(2)meaningful
			 opportunities for career advancement;
						(3)encouragement of
			 health workers to use up to 10 percent of their work time for continuing
			 education under subtitle B without loss of pay or other job rights; and
						(4)full protection of
			 employees’ rights by providing an opportunity for a fair hearing on adverse
			 actions with representation of their own choosing.
						(c)Hiring
			 preferencesThe National Health Board, in hiring for employees to
			 fill vacancies in newly created positions, shall give preference to individuals
			 who were employed as health workers, or self-employed while delivering health
			 services, before the date of enactment of this Act. The National Health Board
			 shall ensure, through such steps as it deems necessary, that all such
			 individuals desiring to be employed within the Service shall find appropriate
			 employment in the Service.
					(d)Promotion and
			 transferEmployees of the Service shall be eligible for promotion
			 or transfer to any position in the Service for which they are qualified. A job
			 placement service in each region shall assist health workers in its region in
			 identifying suitable employment opportunities and in transferring between jobs.
			 The authority given by this subsection shall be used to provide a maximum
			 degree of career opportunities for employees and to ensure continued
			 improvement of health care services.
					(e)No undue
			 financial incentivesNo health worker should benefit financially
			 from the provision or denial of services to individual patients, beyond their
			 regular remuneration.
					(f)Sole
			 employerAn employee of the Service may not receive any fee or
			 perquisite on account of duties performed by virtue of such employment except
			 from the Service.
					(g)Grandfather
			 clauseThe National Health Board shall support alternative
			 procedures to assure that health care professionals meet required standards,
			 particularly those currently practicing in health professional shortage areas
			 in inner cities and in rural communities.
					(h)Transitional
			 employmentUp to 1 percent of the budget of the United States
			 Health Service for each of its first 2 years may be expended for the retraining
			 and hiring of sales, administrative, clerical, and service employees displaced
			 as a result of this Act, including those in the health insurance
			 industry.
					322.Applicability of
			 laws relating to Federal employees
					(a)In
			 generalChapter 75 of title 5, United States Code (relating to
			 adverse actions against employees), apply to employees of the Service (other
			 than employees serving on the personal staff of members of health boards)
			 except to the extent provided—
						(1)in a collective
			 bargaining agreement negotiated on behalf of and applicable to them; or
						(2)in procedures
			 established by the Service and approved by the Office of Personnel
			 Management.
						(b)Coverage under
			 workers compensationEmployees of the Service are covered by
			 subchapter I of chapter 81 of title 5, United States Code (relating to
			 compensation for work injuries).
					(c)Civil
			 Service
						(1)Application of
			 civil Service retirementChapter 83 of title 5, United States
			 Code (relating to civil service retirement), applies to employees of the
			 Service except to the extent provided in a collective bargaining agreement
			 negotiated on behalf of and applicable to them.
						(2)WithholdingThe
			 Service shall withhold from pay and shall pay into the Civil Service Retirement
			 and Disability Fund the amounts specified in chapter 83 of title 5, United
			 States Code, as required under paragraph (1). The Service, upon request of the
			 Office of Personnel Management, but not less frequently than annually, shall
			 pay to the Office the costs reasonably related to the administration of Fund
			 activities for employees of the Service.
						(d)Accrual of sick
			 and annual leaveSick and annual leave and compensatory time of
			 employees of the Service, whether accrued prior to or after the commencement of
			 operations of the Service, shall be obligations of the Service.
					(e)Application of
			 conditions
						(1)Terms of
			 employmentCompensation, benefits, and other terms and conditions
			 of employment in effect on the effective date of health services for employees
			 of the Federal Government performing functions that are provided under this Act
			 by the Service, shall apply to all employees of the Service performing similar
			 functions until changed by the Service in accordance with this Act. Subject to
			 the provisions of this Act, the provisions of subchapter I of chapter 85 and
			 chapter 87 of title 5, United States Code (relating to unemployment
			 compensation and life insurance), apply to employees of the Service unless
			 varied, added to, or substituted for in accordance with paragraph (2).
						(2)Limitation on
			 variationNo variation, addition, or substitution with respect to
			 fringe benefits shall result in a program of fringe benefits which on the whole
			 is less favorable to employees of the Service than fringe benefits in effect
			 for employees of the Federal Government on the effective date of health
			 services. No variation, addition, or substitution with respect to fringe
			 benefits of employees for whom there is a collective bargaining representative
			 shall be made except by agreement between such representative and the
			 Service.
						323.Applicability
			 of Federal labor-management relations laws
					(a)Application of
			 NLRA
						(1)In
			 generalThe provisions of the National Labor Relations Act (42
			 U.S.C. 141 et seq.) shall apply to the Service and its employees to the extent,
			 not inconsistent with subsection (b), to which such provisions apply to
			 employers (as defined in section 2(2) of such Act), except that—
							(A)the phrase
			 or any individual employed as a supervisor in section 2(3) of
			 such Act shall not apply (thereby making such Act apply, for these purposes, to
			 such individuals);
							(B)section 9(b)(1) of
			 such Act (providing for separate treatment for professional and nonprofessional
			 employees) shall not apply;
							(C)sections 206
			 through 210 of such Act (relating to national emergencies) shall, for purposes
			 of this Act, have the phrases the President of the United States
			 and the President, wherever they appear, replaced by the phrase
			 the National Health Board (or a committee thereof to which it has
			 delegated such authority) and the phrase national health or
			 safety replaced by the phrase health or safety of the residents
			 of any region; and
							(D)section 213
			 (providing for intervention in a strike or lockout by the Director of the
			 Federal Mediation and Conciliation Service) shall not apply.
							(2)Strikes
			 permittedParagraphs (3) and (4) of section 7311 of title 5,
			 United States Code (prohibiting participation in a strike or an organization
			 asserting the right to strike), shall not apply to employees of the
			 Service.
						(b)Neutrality in
			 union mattersThe National Health Board shall adopt as a matter
			 of general policy that governing boards at each level of the Service, and
			 employers acting as agents of these boards, agree to determine employee
			 preference on the subject of labor union representation, and to determine which
			 one if union representation is preferred, by a card check procedure conducted
			 by a neutral third party in lieu of a formal election.
					(c)Collective
			 bargaining
						(1)In
			 generalCollective bargaining agreements between the National
			 Health Board and duly recognized bargaining representatives of employees of the
			 Service may include procedures for resolution by the parties of grievances and
			 adverse actions arising under the agreement, including procedures culminating
			 in binding third party arbitration.
						(2)Alternative
			 proceduresThe National Health Board and duly recognized
			 bargaining representatives of employees of the Service may by mutual agreement
			 adopt procedures for the resolution by the parties—
							(A)of grievances and
			 adverse actions arising under collective bargaining agreements, and
							(B)of disputes or
			 impasses arising in the negotiation of such agreements.
							(d)Conforming
			 amendmentSection 3(e) of the Labor-Management Reporting and
			 Disclosure Act of 1959 (42 U.S.C. 402(e)) is amended by inserting the
			 United States Health Service and after and
			 includes.
					324.Defense of
			 certain malpractice and negligence suits
					(a)Exclusive
			 remedyThe remedy against the United States provided by sections
			 1346(b) and 2672 of title 28, United States Code, or by alternative benefits
			 provided by the United States where the availability of such benefits precludes
			 a remedy under section 1346(b) of such title, for damage for personal injury,
			 including death, resulting from the performance of medical, surgical, dental,
			 or related functions, including the conduct of clinical studies or
			 investigations, by any employee of the Service while acting within the scope of
			 the employee’s employment, shall be exclusive of any other civil action or
			 proceeding by reason of the same subject matter against the employee (or the
			 employee’s estate) whose act or omission gave rise to the claim.
					(b)DefenseThe
			 Attorney General shall defend any civil action or proceeding brought in any
			 court against any person referred to in subsection (a) (or the person’s estate)
			 for any such damage or injury. Any such person against whom such civil action
			 or proceeding is brought shall deliver within such time after date of service
			 or knowledge of service as determined by the Attorney General, all process
			 served upon the person or an attested true copy thereof to the person’s
			 immediate superior or to whomever was designated by the appropriate National
			 Health Board to receive such papers and such person shall promptly furnish
			 copies of the pleading and process therein to the United States attorney for
			 the district embracing the place wherein the proceeding is brought, to the
			 Attorney General, and to the National Health Board.
					(c)Procedure
						(1)Removal from
			 State courtsUpon a certification by the Attorney General that
			 the defendant was acting in the scope of employment at the time of the incident
			 out of which the suit arose, any such civil action or proceeding commenced in a
			 State court shall be removed without bond at any time before trial by the
			 Attorney General to the district court of the United States of the district and
			 division embracing the place wherein it is pending and the proceeding deemed a
			 tort action brought against the United States under the provision of title 28,
			 United States Code, and all references thereto.
						(2)Motions to
			 remandIf a United States district court determines on a hearing
			 on a motion to remand held before a trial on the merits that the case so
			 removed is one in which a remedy by suit within the meaning of subsection (a)
			 is not available against the United States, the case shall be remanded to the
			 State court.
						(3)Effect of
			 alternative remediesWhere a remedy by suit within the meaning of
			 subsection (a) is not available because of the availability of a remedy through
			 proceedings for compensation or other benefits from the United States as
			 provided by any other law, the case shall be dismissed, but in the event the
			 running of any limitation of time for commencing, or filing an application or
			 claim in, such proceedings for compensation or other benefits shall be deemed
			 to have been suspended during the pendency of the civil action or proceeding
			 under this section.
						(d)SettlementThe
			 Attorney General may compromise or settle any claim asserted in such civil
			 action or proceeding in the manner provided in section 2677 of title 28, United
			 States Code, and with the same effect.
					(e)LimitationFor
			 purposes of this section, the provisions of section 2680(h) of title 28, United
			 States Code, shall not apply to assault or battery arising out of negligence in
			 the performance of medical, surgical, dental, or related functions, including
			 the conduct of clinical studies or investigations.
					(f)Liability
			 insuranceThe appropriate National Health Board may, to the
			 extent it deems appropriate, hold harmless or provide liability insurance for
			 any employee of the Service for damage for personal injury, including death,
			 negligently caused by such employee while acting within the scope of employment
			 and as a result of the performance of medical, surgical, dental, or related
			 functions, including the conduct of clinical studies or investigations, if the
			 employee is assigned to a foreign country or detailed to a State or political
			 subdivision thereof or to a nonprofit institution, and if the circumstances are
			 such as are likely to preclude the remedies of third persons against the United
			 States described in section 2679(b) of title 28, United States Code, for such
			 damage or injury.
					IVOther Functions
			 of Health Boards
			AAdvocacy,
			 Grievance Procedures, and Trusteeships
				401.Advocacy and
			 legal services program
					(a)Establishment of
			 programThe National Health Board shall establish a program of
			 health advocacy to ensure the full realization of the patient rights enumerated
			 in subtitle A of title II. Such a program shall include—
						(1)the employment of
			 individuals having basic legal knowledge and skills as health advocates;
						(2)the presence of
			 health advocates—
							(A)in inpatient
			 health care facilities at all times; and
							(B)in other health
			 care facilities during the provision of health care services;
							(3)provision for
			 health advocates to (A) inform, on an ongoing basis, users and health workers
			 of such patient rights and (B) report to the National Health Board any
			 infraction of such rights which is not promptly corrected;
						(4)provision for
			 regular meetings between health workers and health advocates, users, and any
			 user representatives to discuss ways of ensuring the fulfillment of such rights
			 through affirmative action of such workers and the National Health Board;
			 and
						(5)appropriate action
			 by the National Health Board to ensure that infractions of such rights are
			 promptly and sufficiently corrected.
						(b)Health rights
			 legal services
						(1)Establishment of
			 programThe National Health Board shall establish a health rights
			 legal services program and shall provide such program with sufficient legal and
			 administrative personnel, funding, and facilities (A) to ensure that users and
			 health workers receive, free of charge, high quality legal services (including
			 representation in grievance proceedings commenced under section 402) for legal
			 problems related to health rights and health care services, and (B) to improve,
			 through litigation and other activities, the health care system and expand the
			 rights of users and health workers.
						(2)ServicesThe
			 health rights legal services program shall provide directly, by contract with
			 the Legal Services Corporation, or by contract with members of the private bar,
			 for—
							(A)establishment of a
			 legal services office in each region to provide representation (other than
			 representation provided under subparagraph (B)) of users, health workers, and
			 voluntary associations having a demonstrated interest in health care in
			 proceedings and hearings under sections 324 and 402; and
							(B)establishment of
			 legal services offices in such communities and districts as are determined, in
			 accordance with guidelines established by the National Health Board, to have
			 inadequate legal services to provide the legal services described in paragraph
			 (1)(A).
							(3)Use of
			 contractsThe National Health Board may carry out the functions
			 described in paragraph (1)(B) directly, by contract, or otherwise.
						402.Grievance
			 procedures
					(a)Grievance
			 proceedings
						(1)In
			 generalThe National Health Board shall provide, in accordance
			 with this section, that any user, health worker, or any user association having
			 a demonstrated interest in health care may commence a grievance proceeding
			 before the Board (or a person or committee designated by such Board) with
			 respect to an alleged violation of this Act. The National Health Board may
			 commence a grievance proceeding before itself (or a person or committee
			 designated by such Board) with respect to an alleged violation of this
			 Act.
						(2)Grievances
			 against National Health BoardGrievances against the National
			 Health Board may be presented to and adjudicated by the Inspector General for
			 Health Services or the Inspector’s General local designees. Grievants shall
			 also have access to review in the courts.
						(b)Review
						(1)By National
			 Health BoardThe National Health Board shall provide, subject to
			 paragraphs (2) and (3), for its review (or a review by a person or committee
			 designated by the Board), by appeal to the Board by any party to a proceeding
			 described in subsection (a)(1) or on its own initiative, of an adverse
			 decision.
						(2)Limitation once
			 suit commencedOn and after the date a suit with respect to an
			 adverse determination in a grievance proceeding or review proceeding is filed
			 under subsection (e), no review proceeding respecting such proceeding may be
			 commenced by appeal to the Board under paragraph (1), and any such review
			 proceeding which was commenced by appeal to the Board under such paragraph
			 before the date of filing of such suit and is pending on such date shall
			 promptly be discontinued.
						(3)Time
			 limitNo review of an adverse administrative decision may be made
			 by appeal or by initiative under this subsection unless the appeal is filed or
			 notice of the initiative is published (as the case may be) not later than 30
			 days after the publication of the decision.
						(c)InvestigationWhenever
			 a grievance proceeding is commenced under subsection (a), the entity before
			 which the proceeding is held shall investigate the grievance.
					(d)Right To
			 sueAny party to a grievance proceeding or review proceeding
			 commenced under this section may bring suit in the United States district court
			 for the judicial district in which such proceeding, or review proceeding, was
			 brought, for the review of an adverse determination in such proceeding or
			 review proceeding. Such court shall affirm such determination unless it finds
			 that such determination is not supported by substantial evidence or is
			 arbitrary and capricious.
					BOccupational Safety
			 and Health Programs
				411.Functions of
			 the National Health Board
					(a)Oversight
			 authorityOn and after the effective date of health services, the
			 National Health Board shall oversee occupational safety and health programs
			 conducted at the regional level, and shall participate in the establishment and
			 administration of occupational safety and health standards under the
			 Occupational Safety and Health Act of 1970.
					(b)Conforming
			 amendments
						(1)In
			 generalTo provide for participation of the National Health Board
			 in the establishment and administration of occupational safety and health
			 standards, the Occupational Safety and Health Act of 1970 (29 U.S.C. 651 et
			 seq.) is amended—
							(A)in section 3, by
			 adding at the end the following new paragraph:
								
									(15)The term
				National Health Board means the National Health Board of the
				United States Health
				Services.
									;
							(B)by striking
			 Secretary of Health and Human Services each place it appears
			 (other than in section 22(b)) and inserting National Health
			 Board;
							(C)in the first
			 sentence of section 6(b)(1), by inserting shall request the National
			 Health Board and before may request;
							(D)in the second
			 sentence of section 6(b)(1), by inserting the Board and after
			 The Secretary shall provide;
							(E)in the third
			 sentence of section 6(b)(1), by striking An and inserting
			 The Board and an;
							(F)in the third
			 sentence of section 6(b)(1), by striking its each place it
			 appears and inserting their;
							(G)in the fourth
			 sentence of section 6(b)(6)(A), by inserting after consultation with the
			 National Health Board and after may be granted
			 only;
							(H)in the third
			 sentence of section 6(d), by inserting after consultation with the
			 National Health Board and before after opportunity
			 for;
							(I)in section
			 8(g)(2), by striking The Secretary and all that follows through
			 shall each and inserting The Secretary
			 shall;
							(J)in section
			 8(g)(2), by striking their and inserting
			 his;
							(K)in section 16, by
			 inserting after consultation with the National Health Board and
			 before after notice and opportunity;
							(L)in section 18(c),
			 by inserting (after consultation with the National Health Board)
			 after in his judgment;
							(M)in section 19(d),
			 by inserting and the National Health Board after
			 Secretary each place it appears; and
							(N)in section 20(a),
			 by striking the first sentence of paragraph (5).
							(2)Effective
			 dateThe amendments made by paragraph (1) shall take effect on
			 the effective date of health services.
						(c)GuidelinesThe
			 National Health Board shall establish guidelines—
						(1)for its
			 participation in the establishment and administration of occupational safety
			 and health standards under the Occupational Safety and Health Act of 1970;
			 and
						(2)for the
			 establishment and operation of workplace health facilities under section
			 413.
						412.Community
			 Occupational Safety and Health ActivitiesThe Occupational Safety and Health
			 Administration, under the direction of the National Health Board, shall develop
			 and provide staff support for local and regional occupational safety and health
			 programs, to include community-based occupational safety and health councils
			 that represent community workers and residents. Such programs shall—
					(1)promote and assist
			 in the establishment of workplace occupational safety and health committees in
			 workplaces in the community, and advise and facilitate such committees’ actions
			 relating to safety and health hazards in workplaces in the community;
					(2)assist employees in
			 determining methods of, and requirements for, inspections of workplaces in the
			 community for safety and health hazards;
					(3)implement training
			 programs to enhance the ability of employees in the region to monitor safety
			 and health conditions in their workplaces and to assist safety and health
			 inspectors in the conduct of workplace inspections;
					(4)facilitate
			 communication among workers employed in similar industries in the region and
			 the Nation with respect to occupational health and safety hazards they face in
			 common;
					(5)conduct baseline and
			 periodic biologic screening of employees in the region;
					(6)develop and
			 maintain environmental monitoring programs to identify and isolate hazardous
			 workplaces and work areas in the region; and
					(7)analyze
			 employment-related injuries and illnesses occurring in the region.
					413.Workplace
			 health facilities
					(a)EstablishmentThe
			 Occupational Safety and Health Administration, under the direction of the
			 National Health Board, shall develop a program to establish worksite health
			 facilities, distributed to make available occupational and emergency health
			 care services to individuals employed in the workplace in accordance with this
			 section and guidelines and standards for such facilities established by the
			 National Health Board. Such facilities may be maintained by each employer where
			 the facility is located, or by the group of employers covered by a
			 facility.
					(b)Application of
			 guidelinesEach workplace health facility established pursuant to
			 subsection (a) shall, taking into account guidelines established by the
			 National Health Board—
						(1)be organized in a
			 manner so as to provide an appropriate number of appropriately skilled health
			 workers to meet occupational and emergency health care needs of employees in
			 the workplace; and
						(2)be operated by the
			 community for the community in which the workplace is predominantly located,
			 or, where the National Health Board or its local authority deems appropriate,
			 by the employer, with the cost in either case borne by the employer in each
			 workplace.
						414.Employee rights
			 relating to Occupational Safety and Health
					(a)Workplace
			 committees
						(1)EstablishmentEmployees
			 in each workplace having 25 or more employees shall have the right to establish
			 workplace occupational safety and health committees (each in this subsection
			 referred to as a committee) with members of their
			 choosing.
						(2)MembershipMembers
			 of committees (composed of the greater of 3 members or one member for each 100
			 employees in the workplace) shall, without any loss of pay or other job
			 rights—
							(A)be permitted to
			 spend eight hours of each month inspecting their workplace and conducting such
			 other functions relating to occupational safety and health as are determined by
			 the employees in the workplace; and
							(B)be permitted to
			 accompany any safety and health inspectors during inspections of the
			 workplace.
							(b)Safety-related
			 rightsEmployees in each workplace shall have the right, without
			 any loss of pay or other job rights—
						(1)to monitor safety
			 and health conditions in their workplace whenever they reasonably deem it
			 necessary and with whatever reasonable scientific instruments and expert
			 assistance they choose; and
						(2)to
			 remove themselves from the site of any hazard to their safety or health until
			 an authorized inspector has certified that the hazard has been
			 eliminated.
						(c)Safe
			 workplacesEmployers shall adopt all feasible engineering
			 measures that will minimize occupational safety and health hazards in the
			 workplace. Where such measures are not adequate to protect employees from such
			 hazards, employers shall furnish their employees with, or reimburse their
			 employees for the reasonable cost of, equipment and clothing needed to protect
			 an employee from any residual occupational safety and health hazards in the
			 workplace.
					(d)Right To inspect
			 medical recordsEmployees or their duly chosen representatives
			 shall have the right to inspect all medical records maintained by their
			 employers on the condition of their health, and shall have the right to be
			 assisted during such inspections by persons of their choosing.
					(e)Copies of
			 reportsEmployers shall provide their employees with copies of
			 all reports, studies, and data concerning conditions affecting the health and
			 safety of employees within their workplaces, with annual reports on the
			 morbidity and mortality experience of present and former employees, and with
			 timely notification of the presence within the workplace of any materials,
			 agents, or conditions which may have a deleterious effect on the safety and
			 health of their employees, along with relevant information on hazards and
			 precautions, symptoms, remedies, and antidotes.
					(f)Right To
			 negotiate standardsEmployees shall have the right to seek,
			 through collective bargaining, occupational safety and health standards,
			 including standards relating to physical and mental stress and speed of work,
			 more restrictive than such standards established under the Occupational Safety
			 and Health Act of 1970.
					415.Definitions
					(a)WorkplaceFor
			 purposes of this subtitle, the term workplace means the regular
			 location where work is performed by one or more employees of an
			 employer.
					(b)Employer;
			 employeeFor the purposes of sections 413 and 414, the terms
			 employer and employee have the same meanings those
			 terms have in section 3 of the Occupational Safety and Health Act of 1970 (42
			 U.S.C. 653).
					CHealth and health
			 care delivery research, quality assurance, and health equity
				421.Principles and
			 guidelines for research
					(a)ConductOn
			 and after the effective date of health services, the Service shall conduct a
			 program of research concerning health and health care delivery. On and after 2
			 years after such date, such research program shall conform to the following
			 principles:
						(1)The research
			 shall, to the maximum extent possible, be performed under the direction of, and
			 in association with, agencies representative of the population.
						(2)No research shall
			 be conducted within, or using the resources of, an area health facility until
			 it has been reviewed and approved by the National Health Board, or a designated
			 local authority responsible for such facility.
						(3)Priority shall be
			 given in health research to the prevention and correction of the leading causes
			 of illness and death, particularly environmental, occupational, nutritional,
			 social, and economic causes.
						(4)Priority shall be
			 given in health care delivery research to improvement of the effectiveness and
			 efficiency of ambulatory and primary health care delivery, including research
			 on alternative systems of health care delivery and alternative conceptions of
			 health and health care.
						(5)The National
			 Health Board shall encourage and support the conduct of clinical trials that
			 may improve the health of the public. Any clinical trial conducted with the
			 intention of evaluating new preventive, diagnostic, or therapeutic methods or
			 agents shall be conducted only in accordance with established ethical
			 procedures that protect subjects from undue harm. If benefit becomes apparent,
			 by scientific consensus, before the scheduled conclusion of any clinical trial,
			 such trial shall nevertheless be terminated, and the benefit made available to
			 trial participants and the public at large.
						(6)No research shall
			 be conducted on a human subject without the subject’s informed written
			 consent.
						(7)No research shall
			 be conducted on a human subject while the subject is involuntarily confined to
			 an institution.
						(8)The planning and
			 conduct of research under the program, shall take place in cooperation with
			 appropriate officials conducting related research in the Federal Government and
			 agencies and departments of State, territorial, and local governments.
						(9)The results of
			 research shall be disseminated to the public and to National Health Board in a
			 manner that will most readily permit the use of such results to improve the
			 health of users and the delivery of health care services.
						(b)GuidelinesThe
			 National Health Board shall establish guidelines for the conduct of research in
			 conformance with the principles described in subsection (a).
					422.Establishment
			 of Institutes
					(a)In
			 generalOn the effective date of health services, the agencies of
			 the Department of Health and Human Services that conduct research on health and
			 health care are transferred to the National Health Board. These include the
			 Agency for Healthcare Research and Quality, the Agency for Toxic Substances and
			 Disease Registry, the Centers for Disease Control and Prevention, the National
			 Institutes of Health (established under title IV of the
			 Public Health Service Act), and the
			 Substance Abuse and Mental Health Services Administration. In addition, the
			 National Health Board shall establish the following institutes:
						(1)National
			 Institute of EpidemiologyA National Institute of Epidemiology,
			 which shall—
							(A)gather and analyze
			 disease-related statistics collected by the Service;
							(B)plan, conduct,
			 support, and assist in epidemiologic research conducted by the Service;
							(C)conduct and
			 support research on epidemiologic methodology and experimental
			 epidemiology;
							(D)establish and
			 maintain an early warning system for the detection of new diseases and
			 epidemics;
							(E)assist in the
			 formulation of policies to eliminate or reduce the causes of illness and injury
			 and to prevent and curtail epidemics of these conditions; and
							(F)provide technical
			 assistance and support to regional and local jurisdictions related to measures
			 to prevent and curtail outbreaks of illness and injury.
							(2)National
			 Institute of Evaluative Clinical ResearchA National Institute of
			 Evaluative Clinical Research, which shall—
							(A)create a uniform
			 electronic data base for research on quality improvement in clinical care and
			 the organization and delivery of services, and for research on outcomes of
			 care;
							(B)assess and analyze
			 evidence on newly discovered or proposed preventive, diagnostic, and
			 therapeutic methods and agents, including new technologies, and assist the
			 National Health Board, in cooperation with other bodies, including the National
			 Institute of Pharmacy and Medical Supply, in developing guidelines and
			 standards for their introduction;
							(C)analyze evidence
			 on newly discovered or proposed preventive, diagnostic, and therapeutic methods
			 and agents;
							(D)plan and conduct
			 clinical trials, in conformance with the limitations of subtitle A of title
			 II;
							(E)assist the
			 National Health Board, in cooperation with other bodies, including the National
			 Institute of Pharmacy and Medical Supply, in developing guidelines and
			 standards for the introduction of new methods of prevention, diagnosis, and
			 treatment;
							(F)(i)regularly assess and
			 recommend measures to improve the health status of the population, which
			 methods shall include analysis of the national health data base, regular
			 surveys of the population regarding their experience and evaluation of their
			 health and health services, and such other methods as designated by the
			 Institute;
								(ii)identify the most effective
			 methods of prevention, diagnosis and treatment, as determined by the most
			 recent evidence, and assist the National Health Board, in cooperation with
			 other bodies, in establishing guidelines to improve clinical practice,
			 including clinical decision criteria per section 221(f);
								(iii)regularly monitor and report to
			 the National Health Board for further action the extent of inappropriate care,
			 including underservice and overservice, and its consequences;
								(iv)develop additional methods of
			 quality improvement for implementation by the National Health Board and other
			 entities, including systematic review of patterns of practice that compromise
			 the quality of care and recommendations to redress such practices, education
			 for health care workers to improve the quality of care, and guidelines for the
			 optimal organization of health services and the use of tertiary care
			 facilities;
								(G)administer the
			 periodic convening of the U.S. Preventive Health Services Task Force, which
			 shall recommend to the National Health Board a schedule for preventive health
			 services based on age and sex, which schedule shall reflect the most recent
			 medical evidence; and
							(H)provide education
			 for users on clinical effectiveness guidelines and the most effective
			 preventive, diagnostic, and treatment practices.
							(3)National
			 Institute of Health Care ServicesA National Institute of Health
			 Care Services, which shall—
							(A)analyze data and
			 statistics on the health care resources and needs of the Nation and on the
			 quality of present services;
							(B)conduct
			 comparative studies of health care services in the various regions of the
			 Nation, and make recommendations for the improvement of health care services in
			 areas with inferior quality of health care services;
							(C)plan and conduct
			 research on alternative methods of health care delivery, on the functions,
			 tasks, performance and work relationships of various kinds and categories of
			 health workers, on patterns of organization of health care, and on the
			 effectiveness and benefits of health care in relation to costs; and
							(D)assist the
			 National Health Board in formulating national policies to improve the quality
			 of health care services.
							(4)National
			 Institute of Pharmacy and Medical SupplyA National Institute of
			 Pharmacy and Medical Supply, which shall—
							(A)recommend to the
			 National Health Board standards regarding the quality, distribution, and price
			 of all drugs, therapeutic devices, appliances and equipment to be used by the
			 Service;
							(B)certify drugs,
			 therapeutic devices, appliances, and equipment for use in the health facilities
			 of the Service, and for furnishing to users of such health facilities;
							(C)assist the
			 National Health Board in issuing a National Pharmacy and Medical Supply
			 Formulary; and
							(D)conduct a
			 comprehensive program of pharmaceutical and medical supply research and
			 utilization education using regional facilities to the maximum extent
			 possible.
							(5)National
			 Institute of Sociology of Health and Health CareA National
			 Institute of Sociology of Health and Health Care, which shall—
							(A)conduct ongoing
			 analyses of the basic epistemological assumptions of health and health
			 care;
							(B)assess critically
			 the effects of scientific medicine and of divisions in institutional and
			 technical skills in health care;
							(C)evaluate the
			 effects of health care measures and policies upon population groups and
			 subgroups in the Nation;
							(D)identify and
			 analyze the social, cultural, economic, occupational, distributional, and
			 environmental factors in modern society affecting health and well-being;
							(E)analyze
			 alternative, holistic approaches to the human body, health, and causality of
			 ill health and the lack of social and psychological well-being; and
							(F)assist the
			 National Health Board in formulating national policies relating to the
			 promotion of health and the provision of health care.
							(b)Coordination of
			 effortThe National Health Board will establish mechanisms for
			 internal coordination of research among the five Institutes, and will also
			 coordinate effort with agencies under the Department of Health and Human
			 Services, including the Food and Drug Administration and the Health Resources
			 and Services Administration.
					DHealth planning,
			 distribution of drugs and other medical supplies, and miscellaneous
			 functions
				431.Health planning
			 and budgeting
					(a)In
			 generalThe National Health Board shall develop and implement
			 guidelines to collect data on the supply of and demand for health workers in
			 facilities under its supervision, and on the delivery of health care and
			 supplemental services in health care facilities under its supervision, shall
			 evaluate such data in relation to the health care needs of their respective
			 area, and shall transmit such data and evaluation as necessary for
			 implementation, and shall make available such data and evaluations to residents
			 of their respective area.
					(b)CoordinationThe
			 National Health Board shall coordinate the planning and administration of the
			 delivery of health care services, health worker education, and health research
			 within regions, and shall facilitate the planning and administration of such
			 programs.
					(c)PlansThe
			 National Health Board shall formulate a 1-year and 5-year national health plan
			 and budget, taking into account the regional budgets prepared in accordance
			 with section 522.
					432.Distribution of
			 drugs and other medical supplies
					(a)National
			 Formulary
						(1)PublicationThe
			 National Health Board, shall, not later than the effective date of health
			 services, publish and disseminate a National Pharmacy and Medical Supply
			 Formulary (in this section referred to as the Formulary).
						(2)ContentsThe
			 Formulary shall contain a listing of drugs, therapeutic devices, appliances,
			 equipment, and other medical supplies (including eyeglasses, other visual aids,
			 hearing aids, and prosthetic devices) (in this section referred to as
			 drugs and other medical supplies). For each item on such listing
			 the Formulary shall contain (A) the standards of quality for the production of
			 such item, (B) the medical conditions for which the item is certified as
			 effective for purposes of the provision of health care services under this Act,
			 and (C) such other information on such item as the National Health Board
			 determines to be appropriate for the effective and efficient delivery of health
			 care services under this Act.
						(3)UpdatingThe
			 National Health Board shall, at regular intervals, update the contents of the
			 Formulary and publish a price list for items listed in the Formulary, which
			 prices shall reflect the actual costs of manufacture.
						(b)Drug purchase
			 programs
						(1)In
			 generalThe National Health Board shall establish a program, in
			 accordance with this subsection for the purchase and distribution of drugs and
			 other medical supplies for use in health care facilities.
						(2)PricingSuch
			 program shall provide for the purchase of each drug or other medical supply
			 item only (A) following competitive bidding on such item or (B) based on the
			 price listed for such item in the price list published under subsection
			 (a)(3).
						(3)Generic
			 distributionSuch program shall provide for the distribution and
			 dispensing of drugs under their generic names.
						(4)Generic names
			 definedFor purposes of paragraph (3), the term generic
			 names means the established names, as defined in section 502(e)(2) of
			 the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 352(e)(2)).
						(c)Authority To
			 manufactureThe National Health Board is authorized to establish
			 and operate drug and medical supply manufacturing facilities, if it determines
			 that such operation will result in reduced expenditures by the Service.
					433.Miscellaneous
			 Functions of the National Health Board
					(a)Annual
			 reportThe appropriate National Health Board shall publish, not
			 later than December 31 of each year, a report presenting and evaluating
			 operations of the Service during the fiscal year ending in such year and
			 surveying the future health needs of the Nation and plans the Board has for the
			 Service to meet such needs.
					(b)DisseminationThe
			 National Health Board shall, not later than the effective date of health
			 services, prepare and disseminate, for use by users, information about health
			 and health services deemed essential to ensure users’ active and informed
			 participation in the health care system, including information that is
			 culturally appropriate for each area’s principal cultural and ethnic groupings,
			 a comprehensive dictionary of terms used in health care records and services
			 maintained or provided by the Service. Such dictionary shall explain terms
			 related to symptoms, signs, diagnoses, etiologic agents and conditions,
			 diagnostic procedures, and the treatment and prevention of, and rehabilitation
			 following, illnesses, and shall include extensive citations of lay and
			 professional sources which a user might consult for additional information on
			 such terms.
					VFinancing of the
			 Service
			AHealth Service
			 Taxes
				501.Individual and
			 corporate income taxes
					(a)Health Service
			 taxes
						(1)In
			 generalSubchapter A of chapter 1 of the Internal Revenue Code of
			 1986 (relating to normal taxes and surtaxes) is amended by adding at the end
			 the following new part:
							
								VIIIHealth Service
				Taxes
									
										Sec. 59B. Tax imposed.
									
									59B.Tax
				imposed
										(a)Individuals,
				estates, and trustsIn addition to other taxes, there is hereby
				imposed for each taxable year on the taxable income of every individual and of
				every estate and trust taxable under section 1(d), a tax in an amount equal to
				10 percent of the total tax imposed by section 1 for such taxable year.
										(b)CorporationIn
				addition to the other taxes, there is hereby imposed for each taxable year on
				the taxable income of every corporation, a tax in an amount equal to 90 percent
				of the total amount of the normal tax and surtax imposed by section 11 for such
				taxable year.
										
						(2)Clerical
			 amendmentThe table of parts of such subchapter A is amended by
			 adding after the item relating to part VII the following new item:
							
								
									Part VIII. Health Service
				Taxes
								
								.
						(b)Effective
			 dateThe amendments made in this section shall apply to taxable
			 years beginning on or after the effective date of health services.
					502.Other changes
			 in the Internal Revenue Code of 1986
					(a)Denial of
			 exclusion from gross income for amounts paid by third parties for medical
			 careSection 105 of the Internal Revenue Code of 1986 (relating
			 to amounts received under accident and health plans) is amended by striking
			 subsection (b).
					(b)Denial of
			 exclusion from gross income of certain contributions by the employer to health
			 plansSubsection (a) of section 106 of such Code (relating to
			 contributions by employer to accident and health plans) is amended to read as
			 follows:
						
							(a)General
				ruleExcept as otherwise provided in this section, gross income
				does not include contributions by the employer to accident or health plans for
				compensation (through insurance or otherwise) to his employees for personal
				injuries or sickness to the extent that such contributions do not provide for
				health care and supplemental services available to such employees under the
				Josephine Butler United States Health Service
				Act.
							.
					(c)Denial of
			 deduction of health care expenses as trade or business
			 expensesSection 162 of such Code (relating to trade or business
			 expenses) is amended by redesignating subsection (p) as subsection (q) and by
			 adding after subsection (o) the following new subsection:
						
							(p)Payments for
				health careNo deduction shall be allowed under subsection (a)
				for any amount paid for health care services (other than any amount of tax
				imposed by section 59B and paid by the employer on behalf of his employees)
				which an individual was eligible to receive under title II of the
				Josephine Butler United States Health Service
				Act.
							.
					(d)Denial of
			 deduction for contributions to certain medical and hospital facilities
						(1)Paragraph (2) of
			 section 170(c) of such Code (relating to charitable, etc., contributions and
			 gifts) is amended by inserting (other than an organization described in
			 subsection (b)(1)(A)(iii)) after (2) A corporation, trust, or
			 community chest, fund, or foundation.
						(2)Subsection (e) of
			 section 501 of such Code (relating to cooperative hospital service
			 organizations) is amended by striking the last sentence.
						(e)Denial of
			 deduction for medical, dental, etc., expenses
						(1)Section 213 of such
			 Code (relating to medical, dental, etc., expenses) is repealed.
						(2)The table of
			 sections of part VII of subchapter B of chapter 1 of such Code is amended by
			 striking the item relating to section 213.
						(f)Hospital
			 insurance tax
						(1)Subsection (b) of
			 section 1401 of such Code (relating to rate of tax on self-employment income)
			 is repealed.
						(2)Subsection (b) of
			 section 3101 of such Code (relating to rate of tax on employees under the
			 Federal Insurance Contributions Act)
			 is repealed.
						(3)Section 3201(a) of
			 such Code (relating to rate of tax imposed on employees under the
			 Railroad Retirement Tax Act) is
			 amended by striking the sum of the rates of tax in effect under
			 subsections (a) and (b) of section 3101 and inserting the rate
			 of tax in effect under section 3101(a).
						(4)Section 3211(a)(1)
			 of such Code (relating to rate of tax on employee representatives under the
			 Railroad Retirement Tax Act) is
			 amended by striking subsections (a) and (b) the first place it
			 appears and inserting subsection (a).
						(5)Subsection (e) of
			 section 6051 of such Code (relating to railroad employees) is repealed.
						(g)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the effective date of health services.
					503.Existing
			 employer-employee health benefit plansNo contractual or other nonstatutory
			 obligation of any employer to pay for or provide any health care and
			 supplemental service to his present and former employees and their dependents
			 and survivors, or to any of such persons, shall apply on and after the
			 effective date of health services to the extent such individuals are eligible
			 to receive such health care and supplemental services under this Act.
				504.Workers
			 compensation programsNo
			 workers compensation program, whether established pursuant to Federal or State
			 law or private initiative, shall pay for or provide any health care and
			 supplemental services on and after the effective date of health services, to
			 the extent such health care and supplemental services are available under this
			 Act.
				BHealth Service
			 Trust Fund
				511.Establishment of
			 Health Service Trust Fund
					(a)EstablishmentThere
			 is hereby created on the books of the Treasury of the United States a trust
			 fund to be known as the Health Service Trust Fund (in this title referred to as
			 the Trust Fund). The Trust Fund shall consist of such gifts and
			 bequests as may be made to the Service and such amounts as may be deposited in,
			 or appropriated to, such fund as provided in this subtitle.
					(b)AppropriationThere
			 is hereby appropriated to the Trust Fund for each fiscal year beginning in the
			 fiscal year in which the effective date of health services (as defined in title
			 VI) falls, and for each fiscal year thereafter, out of any moneys in the
			 Treasury not otherwise appropriated, an amount equal to 100 percent of expected
			 net receipts from the taxes imposed by sections 59B and 3111(b) of the Internal
			 Revenue Code of 1986 (as estimated by the Secretary of the Treasury). The
			 amount appropriated by the preceding sentence shall be transferred from time to
			 time from the general fund in the Treasury to the Trust Fund in such smaller
			 amounts to be determined on the basis of estimates by the Secretary of the
			 Treasury of the receipts specified in the preceding sentence; and proper
			 adjustments shall be made in the amounts subsequently transferred to the extent
			 prior estimates were in excess of or were less than the receipts specified in
			 such sentence.
					512.Transfer of
			 funds to the Health Service Trust Fund
					(a)Of medicare
			 trust fundsOn the effective date of health services, there are
			 transferred to the Trust Fund all of the assets and liabilities of the Federal
			 Hospital Insurance Trust Fund and the Federal Supplementary Medical Insurance
			 Trust Fund.
					(b)Additional
			 amountsIn addition to the sums appropriated by section 511(b),
			 there is appropriated to the Trust Fund for each fiscal year, out of any moneys
			 in the Treasury not otherwise appropriated, a governmental contribution equal
			 to 40 percent of the sums appropriated by section 511(b) for such fiscal year.
			 There shall be deposited in the Trust Fund all recoveries of overpayments, and
			 all receipts under loans or other agreements entered into, under this
			 Act.
					513.Administration
			 of Health Service Trust Fund
					(a)Board of
			 TrusteesWith respect to the Trust Fund, there is hereby created
			 a body to be known as the Board of Trustees of the Trust Fund (in this section
			 referred to as the Board of Trustees) composed of the Secretary
			 of the Treasury, the Secretary of Health and Human Services, and the
			 Chairperson of the National Health Board, all ex officio. The Secretary of the
			 Treasury shall be the Managing Trustee of the Board of Trustees (in this
			 section referred to as the Managing Trustee). The Chairperson of
			 the National Health Board shall serve as the Secretary of the Board of
			 Trustees. The Board of Trustees shall meet not less frequently than once each
			 calendar year. It shall be the duty of the Board of Trustees to—
						(1)hold the Trust
			 Fund;
						(2)report to the
			 Congress not later than the first day of April of each year on the operation
			 and status of the Trust Fund during the preceding fiscal year and on its
			 expected operation and status during the current fiscal year and the next 2
			 fiscal years;
						(3)report immediately
			 to the Congress whenever the Board is of the opinion that the amount of the
			 Trust Fund is unduly small; and
						(4)review the general
			 policies followed in managing the Trust Fund, and recommend changes in such
			 policies, including necessary changes in the provisions of law which govern the
			 way in which the Trust Fund is to be managed.
						The report
			 provided for in paragraph (2) shall include a statement of the assets of, and
			 the disbursements made from, the Trust Fund during the preceding fiscal year,
			 an estimate of the expected income to, and disbursements to be made from, the
			 Trust Fund during the current fiscal year and each of the next 2 fiscal years,
			 and a statement of the actuarial status of the Trust Fund. Such report shall be
			 printed as a House document of the session of the Congress to which the report
			 is made.(b)InvestmentIt
			 shall be the duty of the Managing Trustee to invest such portion of the Trust
			 Fund as is not, in his judgment, required to meet current withdrawals. Such
			 investments may be made only in interest bearing obligations of the United
			 States or in obligations guaranteed as to both principal and interest by the
			 United States. For such purpose such obligations may be acquired (1) on
			 original issue at the issue price, or (2) by purchase of outstanding
			 obligations at the market price. The purposes for which obligations of the
			 United States may be issued under the Second Liberty Bond Act, as amended, are
			 hereby extended to authorize the issuance at par of public debt obligations for
			 purchase by the Trust Fund.
					(c)Issuance of
			 obligationsAny obligations acquired by the Trust Fund (except
			 public debt obligations issued exclusively to the Trust Fund) may be sold by
			 the Managing Trustee at the market price, and such public debt obligations may
			 be redeemed at par plus accrued interest.
					(d)Payment of
			 interestThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Trust Fund shall be credited to and
			 form a part of the Trust Fund.
					(e)PaymentsThe
			 Managing Trustee shall pay from time to time from the Trust Fund such amounts
			 as the National Health Board certifies are necessary to carry out this
			 Act.
					CPreparation of
			 plans and budgets
				521.Determination of
			 Fund availability
					(a)Maximum
			 funds
						(1)FixingThe
			 National Health Board shall, not later than January 1 of each year, initially
			 fix the maximum amount of funds which may (except as provided in subsection
			 (c)) be obligated during the fiscal year beginning on October 1 of such year
			 for expenditure from the Trust Fund.
						(2)LimitationSuch
			 amount shall not exceed for a fiscal year the lesser of—
							(A)140 percent of the
			 expected net receipts during the fiscal year (as estimated by the Secretary of
			 the Treasury) from the taxes imposed by sections 59 and 3111(b) of the Internal
			 Revenue Code of 1986;
							(B)the amount of the
			 aggregate obligations that the National Health Board determines were (or will
			 be) incurred by the Service from the Trust Fund during the previous fiscal
			 year, adjusted to reflect changes in the cost of living, in the number of
			 users, and in the capacity of the Service to provide services under this Act;
			 or
							(C)the amount fixed
			 under subsection (b).
							(3)RefixingThe
			 National Health Board may at any time refix such amount to reflect
			 changes—
							(A)of one percent or
			 more in the expected net tax receipts (described in paragraph (2)(A));
			 or
							(B)of five percent or
			 more in the cost of living, number of users, or the capacity of the Service to
			 provide services under this Act.
							The National
			 Health Board shall promptly report to Congress any increase made in such amount
			 and the reasons therefor.(b)Lesser
			 amountThe National Health Board shall fix in a fiscal year an
			 amount, which the maximum amount described in subsection (a)(1) may not exceed
			 in the fiscal year, which is less than the amount described in subsection
			 (a)(2)(A) if the Board determines that—
						(1)restriction of the
			 amount to be made available for obligation will not materially impair the
			 adequacy or quality of health care and supplemental services provided to users,
			 or
						(2)improvement in the
			 organization, delivery, or utilization of such services has lessened their
			 aggregate cost (or increase in such cost).
						(c)ObligationThe
			 National Health Board may obligate for expenditure from the Trust Fund, in
			 addition to the maximum amount which may be obligated in a fiscal year under
			 subsection (a), such funds as are necessary to provide health care and
			 supplemental services needed because of an epidemic, disaster, or other
			 occurrence which was not, and could not have been, reasonably planned for by
			 the Board and for which the contingency fund provided in section 532(b)(7) is
			 insufficient. The National Health Board shall promptly report to Congress any
			 obligation made pursuant to this subsection and the reasons therefor.
					(d)Obligation of
			 borrowed amountsIn addition to the maximum amounts which may be
			 obligated pursuant to subsection (a), the National Health Board may allocate
			 funds borrowed in accordance with section 541 for such purposes as it deems
			 necessary and appropriate.
					522.Preparation of
			 regional budgets
					(a)Population
			 needIn preparing its annual budget the National Health Board, in
			 coordination with its local and regional authorities, shall determine the
			 projected per capita health expenditures for each region, based on the
			 evaluation of health care needs described in this Act.
					(b)Budget
			 breakdownsIn preparing its annual budget the National Health
			 Board shall specify its operating, prevention, capital, and research expenses
			 anticipated for the fiscal year covered by the budget and for the 5-year period
			 beginning with such fiscal year for each such region.
					DAllocation and
			 distribution of funds
				531.National
			 Budget
					(a)PreparationThe
			 National Health Board shall prepare, taking into consideration the budgets
			 prepared under section 522, as soon after April 1 of each year as is
			 practicable, a national health budget for the fiscal year beginning on October
			 1 of such year. Such budget shall divide the total funds available for
			 obligation in such year, as determined under section 521, into funds
			 for—
						(1)ordinary operating
			 expenses;
						(2)preventive health
			 measures, and which measures shall include primary prevention to improve the
			 conditions under which people live that affect health status;
						(3)capital
			 expenses;
						(4)research expenses;
			 and
						(5)special operating
			 expenses, as described in section 532.
						(b)Ordinary
			 operating expensesFunds for ordinary operating expenses, for
			 preventive health measures, and for research expenses shall be divided among
			 regions in the proportion which the number of residents in each region bears to
			 the total population of the Nation, adjusted for population need as defined in
			 this Act.
					(c)Capital
			 expensesFunds for capital expenses shall be allocated, to the
			 extent consistent with the efficient and equitable use of resources, except
			 that during the first 10 fiscal years following the effective date of health
			 services, priority shall be given to regions lacking adequate health care
			 facilities on such effective date.
					532.Special
			 operating expense Fund
					(a)In
			 generalA fund for special operating expenses shall be
			 incorporated into each budget prepared by the National Health Board. For the
			 purposes of this title, the term special operating expenses means
			 operating expenses associated with—
						(1)the care and
			 treatment of users 65 years of age or older;
						(2)the care and
			 treatment of persons confined to full-time residential care institutions,
			 including nursing homes and facilities for the treatment of mental
			 illness;
						(3)the special health
			 care needs of low-income users;
						(4)the special health
			 care needs of communities of color that experience disparities in health status
			 compared to white populations;
						(5)the special health
			 care needs of residents of rural or frontier areas, or noncontiguous States and
			 territories;
						(6)special health
			 care needs arising from environmental or occupational health conditions;
						(7)special health
			 care needs arising from unexpected occurrences, including epidemics and natural
			 disasters; and
						(8)the conduct of
			 environmental health inspection and monitoring services.
						(b)AllocationThe
			 special operating expense fund shall be allocated as follows:
						(1)Funds for the
			 additional operating expenses associated with the care and treatment of users
			 65 years of age or older shall be allocated and shall consist of uniform basic
			 capitation amounts multiplied by the number of residents 65 years of age or
			 older in the respective areas. The basic capitation amounts for areas shall be
			 determined by the National Health Board, based upon studies of the additional
			 operating expenses associated with the care and treatment of such residents in
			 such areas.
						(2)Funds for the
			 additional operating expenses associated with the care and treatment of persons
			 confined to full-time residential care institutions shall be allocated and
			 shall consist of a uniform basic capitation amount for each kind of
			 institution, multiplied by the number of residents in such institutions in the
			 respective areas. The basic capitation amounts shall be determined by the
			 National Health Board, based upon studies of the additional operating expenses
			 associated with the care and treatment of such persons and the maintenance of
			 such institutions.
						(3)Funds shall be
			 allocated to areas for the additional operating expenses associated with the
			 special health care needs of low-income persons. Such payments shall be
			 allocated in proportion to the number of residents in these areas having
			 incomes below the poverty level (as defined by the Secretary of Commerce). The
			 total funds allocated for this purpose shall be no less than 2 percent of the
			 ordinary operating expense funds allocated in accordance with section
			 531(a).
						(4)Funds shall be
			 allocated for the additional operating expenses associated with the special
			 health care needs of communities of color to the extent that they experience
			 disparities in health status compared to white populations. The basic
			 capitation amounts shall be determined by the National Health Board, based upon
			 studies of the additional operating expenses associated with providing the
			 necessary or appropriate health services for communities of color, and the
			 additional expenses associated with eliminating such disparities in health
			 status.
						(5)Funds for the
			 additional operating expenses associated with the special health care needs of
			 residents of rural or frontier areas, or noncontiguous States and territories,
			 shall be allocated to communities serving areas of low population density and
			 shall consist of basic capitation amounts multiplied by the number of residents
			 in the respective areas. The basic capitation amounts shall be determined by
			 the National Health Board based upon studies of the additional operating
			 expenses associated with the provision of health care in areas of low
			 population density or extreme geographic access barriers, or both.
						(6)Funds for the
			 additional operating expenses associated with special regional health care
			 needs arising from environmental and occupational health problems shall be
			 allocated by the National Health Board in accordance with its determination of
			 such special needs. The total funds allocated for this purpose shall be no
			 greater than 1/2 of 1 percent of the ordinary operating
			 expense funds allocated in accordance with section 531(a).
						(7)Funds for the
			 additional operating expenses associated with special health care needs arising
			 from unexpected occurrences shall be retained by the National Health Board in a
			 contingency fund and shall be allocated by the National Health Board in
			 accordance with its determination of such needs. The total funds retained for
			 this purpose in any one fiscal year shall be no greater than
			 1/2 of 1 percent of the ordinary operating expense funds
			 allocated in such year in accordance with section 531(a).
						(8)Funds for the
			 additional operating expenses associated with the conduct of environmental
			 health inspection and monitoring services shall be allocated by the National
			 Health Board for providing such services.
						533.Distribution of
			 funds
					(a)In
			 generalFunds allocated under the national health budget shall be
			 distributed by the National Health Board from the Trust Fund. Participating
			 providers may not request or receive funds from any other source.
					(b)Payments and
			 expendituresAll payments shall be expended in accordance with
			 the budget adopted under section 531. If the budget for any fiscal year is not
			 adopted before the beginning of the fiscal year, until such budget is adopted
			 the National Health Service shall continue to receive ordinary operating
			 expense funds, prevention expense funds, and research expense funds at the rate
			 at which it was receiving such funds during the preceding fiscal year, and it
			 shall receive special operating expense funds in accordance with section
			 532.
					(c)AccountsThe
			 National Health Board shall maintain separate accounts for—
						(1)funds for operating
			 expenses, including ordinary operating expenses and special operating
			 expenses;
						(2)funds for
			 preventive health measures;
						(3)funds for capital
			 expenses; and
						(4)funds for research
			 expenses.
						Funds in a
			 capital expense account shall be expended only for capital expenses. Funds in a
			 research expense account shall be expended only for operations, equipment, and
			 facilities for health and health care delivery research conducted in accordance
			 with subtitle C of title IV. Separate accounts shall not be required for funds
			 for ordinary operating expenses and for special operating expenses.(d)Payment
			 frequencyService providers under this Act shall be paid at such
			 time or times as the National Health Board finds appropriate.
					(e)Allocation of
			 supplementary paymentsBefore and during any fiscal year,
			 supplementary funds may be allocated to any Service provider if the National
			 Health Board finds that such funds are required by events occurring or
			 information acquired after the initial allocations were made.
					(f)Use of
			 fundsService providers may retain funds received from the
			 National Health Board for 2 years following the receipt of such funds. Any
			 funds which are unexpended after such time shall be returned to the National
			 Health Board for deposit in the Trust Fund.
					534.Annual statement,
			 records, and audits
					(a)Annual
			 statementEach Service provider shall prepare annually and
			 transmit to the National Health Board a statement which shall accurately show
			 its financial operations and for the year for which such statement is
			 prepared.
					(b)RecordkeepingEach
			 Service provider shall keep such records as determined to be necessary for the
			 purposes of this Act, including for the facilitation of audits.
					(c)AuditsThe
			 National Health Board and the Comptroller General of the United States, or
			 their duly authorized representatives, shall, for the purpose of audits, have
			 access to any books, documents, papers, and records which in their opinion are
			 related or pertinent to the operation of the Service.
					EGeneral
			 provisions
				541.Issuance of
			 obligations
					(a)Borrowing
			 authorityThe National Health Board is authorized to borrow money
			 and to issue and sell such obligations as it determines necessary to carry out
			 the purposes of this Act, but only in such amounts as may be specified from
			 time to time in appropriation Acts. The aggregate amount of any such
			 obligations outstanding at any one time shall not exceed
			 $10,000,000,000.
					(b)Pledging of
			 assetsThe National Health Board may pledge the assets of the
			 Trust Fund and pledge and use its revenues and receipts for the payment of the
			 principal of or interest on such obligations, for the purchase or redemption
			 thereof, and for other purposes incidental thereto. The National Health Board
			 is authorized to enter into binding covenants with the holders of such
			 obligations, and with the trustee, if any, under any agreement entered into in
			 connection with the issuance thereof with respect to the establishment of
			 reserve, sinking, and other funds, stipulations concerning the issuance of
			 obligations or the execution of leases or lease purchases relating to
			 properties of the Service and such other matters as the National Health Board
			 deems necessary or desirable to enhance the marketability of such
			 obligations.
					(c)Form of
			 obligationsObligations issued by the Service under this
			 section—
						(1)shall be in such
			 forms and denominations;
						(2)shall be sold at
			 such times and in such amounts;
						(3)shall mature at
			 such time or times;
						(4)shall be sold at
			 such prices;
						(5)shall bear such
			 rates of interest;
						(6)may be redeemable
			 before maturity in such manner, at such times, and at such redemption
			 premiums;
						(7)may be entitled to
			 such relative priorities of claim on the assets of the Service with respect to
			 principal and interest payments; and
						(8)shall be subject
			 to other terms and conditions, as the National Health Board determines.
						(d)Character of
			 obligationsObligations issued by the Service under this section
			 shall—
						(1)be negotiable or
			 nonnegotiable and bearer or registered instruments, as specified therein and in
			 any indenture or covenant relating thereto;
						(2)contain a recital
			 that they are issued under this section, and such recital shall be conclusive
			 evidence of the regularity of the issuance and sale of such obligations and of
			 their validity;
						(3)be lawful
			 investments and may be accepted as security for all fiduciary, trust, and
			 public funds, the investment or deposit of which shall be under the authority
			 or control of any officer or agency of the Government of the United States, and
			 the Secretary of the Treasury or any other officer or agency having authority
			 over or control of any such fiduciary, trust, or public funds, may at any time
			 sell any of the obligations of the Service acquired under this section;
						(4)be exempt both as
			 to principal and interest from all taxation now or hereafter imposed by any
			 State or local taxing authority except estate, inheritance, and gift taxes;
			 and
						(5)not be obligations
			 of, nor shall payment of the principal thereof or interest thereon be
			 guaranteed by, the Government of the United States, except as provided in
			 subsection (g).
						(e)Consultation with
			 TreasuryAt least 15 days before selling any issue of
			 obligations, the National Health Board shall advise the Secretary of the
			 Treasury of the amount, proposed date of sale, maturities, terms and
			 conditions, and expected maximum rates of interest of the proposed issue in
			 appropriate detail and shall consult with him or his designee thereon. The
			 Secretary may elect to purchase such obligations under such terms, including
			 rates of interest, as he and the National Health Board may agree, but at a rate
			 of yield no less than the prevailing yield on outstanding marketable Treasury
			 securities of comparable maturity, as determined by the Secretary. If the
			 Secretary does not purchase such obligations, the National Health Board may
			 proceed to issue and sell them to a party or parties other than the Secretary
			 upon notice to the Secretary and upon consultation as to the date of issuance,
			 maximum rates of interest, and other terms and conditions.
					(f)Purchase of
			 obligationsSubject to the conditions of subsection (e), the
			 National Health Board may require the Secretary of the Treasury to purchase
			 obligations of the Service in such amounts as will not cause the holding by the
			 Secretary of the Treasury resulting from such required purchases to exceed
			 $2,000,000,000 at any one time. This subsection shall not be construed as
			 limiting the authority of the Secretary to purchase obligations of the Service
			 in excess of such amount.
					(g)Full faith and
			 creditNotwithstanding subsection (d)(5), obligations issued by
			 the Service shall be obligations of the Government of the United States, and
			 payment of principal and interest thereon shall be fully guaranteed by the
			 Government of the United States, such guaranty being expressed on the face
			 thereof, if and to the extent that—
						(1)the National
			 Health Board requests the Secretary of the Treasury to pledge the full faith
			 and credit of the Government of the United States for the payment of principal
			 and interest thereon; and
						(2)the Secretary, in
			 his discretion, determines that it would be in the public interest to do
			 so.
						(h)Public debt
			 transactionFor the purpose of any purchase of the obligations of
			 the Service, the Secretary of the Treasury is authorized to use as a public
			 debt transaction the proceeds from the sale of any securities issued under the
			 Second Liberty Bond Act, as now or hereafter in force, and the purposes for
			 which securities may be issued under the Second Liberty Bond Act, as now or
			 hereafter in force, are extended to include any purchases of the obligations of
			 the Service under this subtitle. The Secretary of the Treasury may, at any
			 time, sell any of the obligations of the Service acquired by him under this
			 chapter. All redemptions, purchases, and sales by the Secretary of the
			 obligations of the Service shall be treated as public debt transactions of the
			 United States.
					542.DefinitionsFor purposes of this title:
					(1)Operating
			 expensesThe term operating expenses means the cost
			 of providing, planning, operating, and maintaining services, facilities,
			 programs, and boards (other than those associated with research) established or
			 furnished under this Act, and of capital buildings and equipment (other than
			 those associated with research) costing less than $100,000, except for funds
			 associated with the conduct of preventive health measures and research.
					(2)Capital
			 expensesThe term capital expenses means expenses
			 which under generally accepted accounting principles are not properly
			 chargeable as expenses of operation and maintenance, which exceed $100,000, and
			 which are not associated primarily with the conduct of research.
					VIMiscellaneous
			 provisions
			601.Effective date
			 of Health ServicesThe
			 effective date of health services under this Act is January 1 of the fourth
			 calendar year after the year in which this Act is enacted.
			602.Repeal of
			 provisions
				(a)In
			 generalEffective on the effective date of health services, the
			 following provisions of law are repealed:
					(1)The
			 Public Health Service Act, except
			 for—
						(A)title I (relating
			 to short title and definitions), parts F and G of title III (relating to
			 licensing and quarantine authority), and title XIV (relating to safety of
			 public water systems); and
						(B)titles VII and
			 VIII, which shall remain effective, during the period beginning on such
			 effective date and ending on the date occurring 4 years after such effective
			 date, with respect to the provision of assistance to educational institutions,
			 and students thereof, in areas which have not established health team schools
			 under subtitle A of title III of this Act.
						(2)Titles V, XVIII,
			 XIX, and XXI of the Social Security
			 Act (relating to the maternal and child health and crippled
			 children’s services, Medicare, Medicaid, and State children’s health insurance
			 program); part B of title XI of such Act (relating to professional standards
			 review); sections 226, 1121 through 1124, and 1126 of such Act (relating to
			 entitlement to hospital insurance benefits, uniform health reporting systems,
			 limitation on Federal participation for capital expenditures, program for
			 determining qualification for certain health care personnel, disclosure of
			 ownership and related information, and disclosure of certain convictions); and
			 so much of title XX of such Act (relating to grants to States for services) as
			 provides for payments to States for health care and supplemental
			 services.
					(3)Chapter 89 of
			 title 5, United States Code (relating to health insurance for Federal
			 employees).
					(4)Chapters 17, 73,
			 and 81 and section 1506 of title 38, United States Code (relating to medical
			 benefits and programs relating to veterans).
					(5)Sections 1079
			 through 1083 and section 1086 of title 10, United States Code (relating to the
			 civilian health and medical program of the uniformed services).
					(6)The Comprehensive
			 Alcohol Abuse and Alcoholism Prevention, Treatment, and Rehabilitation Act of
			 1970; the Comprehensive Alcohol Abuse and Alcoholism Prevention, Treatment, and
			 Rehabilitation Act Amendments of 1974; and section 4 of the
			 Comprehensive Drug Abuse Prevention and
			 Control Act of 1970 (relating to medical treatment of narcotic
			 addiction).
					(7)Public Law 83–568
			 (42 U.S.C. 2001–2004b) (relating to hospital and other health facilities for
			 Indians) and Public Law 85–151 (42 U.S.C. 2005–2005f) (relating to community
			 hospitals for Indians).
					(8)The District of
			 Columbia Medical Facilities Construction Act of 1968 and the District of
			 Columbia Medical and Dental Manpower Act of 1970.
					(9)Sections 232 and
			 242 and title XI of the National Housing
			 Act (relating to mortgage insurance for nursing homes, hospitals,
			 and group practice facilities).
					(10)The Mental
			 Retardation Facilities and Community Mental Health Centers Construction Act of
			 1963.
					(11)The Family
			 Planning Services and Population Research Act of 1970.
					(12)The National
			 Arthritis Act of 1974 and the National Diabetes Mellitus Research and Education
			 Act.
					(13)Titles I and II
			 and section 301 of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C.
			 4801, 4811, 4821) (relating to grant programs for lead-based paint poisoning
			 prevention).
					(14)The Act of March
			 2, 1897 (21 U.S.C. 41–50) (relating to tea importation).
					(15)Subsection (e) of
			 section 20 and section 22 of the Occupational Safety and Health Act of 1970
			 (relating to the National Institute for Occupational Safety and Health).
					(b)Preparation of
			 additional list
					(1)In
			 generalNot later than three years after the date of enactment of
			 this Act, the President shall prepare, in consultation with the appropriate
			 National Health Board, and transmit to Congress legislation—
						(A)to repeal or amend
			 such provisions of law as are inconsistent with the purposes of this Act or the
			 provision of health care and supplemental services by the Service under this
			 Act; and
						(B)to make such
			 conforming and technical amendments in provisions of law as may be necessary to
			 properly effect the repeal of provisions described in subsection (a) and the
			 repeal or amendment of provisions described in subparagraph (A) of this
			 paragraph.
						(2)Transfer
			 authoritySuch legislation shall include the transfers of such
			 authority of the Secretary of Health and Human Services under the provisions
			 of—
						(A)the
			 Controlled Substances Act;
						(B)chapter 175 of
			 title 28, United States Code (relating to civil commitment and rehabilitation
			 of narcotics addicts);
						(C)chapter 314 of
			 title 18, United States Code (relating to sentencing of narcotic addicts to
			 commitment for treatment);
						(D)the Narcotic
			 Addict Rehabilitation Act of 1966;
						(E)the Drug Abuse
			 Office and Treatment Act of 1972;
						(F)the Occupational
			 Safety and Health Act of 1970;
						(G)the Lead-Based
			 Paint Poisoning Prevention Act;
						(H)the Federal
			 Cigarette Labeling and Advertising Act;
						(I)the
			 Federal Food, Drug, and Cosmetic
			 Act;
						(J)the Fair Packaging
			 and Labeling Act;
						(K)the Act of March
			 4, 1923 (21 U.S.C. 61–64) (relating to filled milk);
						(L)the Act of
			 February 15, 1927 (21 U.S.C. 141–149) (relating to milk importation);
						(M)the Federal Caustic
			 Poison Act;
						(N)the Federal Coal
			 Mine Health and Safety Act of 1969 (other than title IV thereof); and
						(O)the
			 Solid Waste Disposal Act,
						to the
			 Service as the President determines, after consultation with the National
			 Health Board, to be appropriate.(c)Review of
			 programs
					(1)In
			 generalThe National Health Board shall, immediately upon its
			 initial appointment, and in consultation with the Secretary of Health and Human
			 Services, review the programs conducted under the specified provisions of the
			 Public Health Service Act and the
			 other Acts described in subsection (a) and shall determine how the Service
			 shall carry out the purposes of such programs.
					(2)Initial
			 reportNot later than one year after the effective date of health
			 services, the National Health Board shall report to the President and to the
			 Congress on how the Service is carrying out the purposes of the programs
			 authorized to be conducted under provisions of law which are repealed by
			 subsection (a) (other than paragraph (1)(B) thereof).
					(3)Later
			 reportNot later than 5 years after the effective date of health
			 services, the National Health Board shall report to the President and to the
			 Congress on how the Service is carrying out the purposes of programs described
			 in subsection (a)(1)(B).
					(d)Codification
			 proposalNot later than 2 years after the effective date of
			 health services, the National Health Board shall transmit to Congress a
			 proposed codification of all the provisions of law which contain functions that
			 are transferred or relate to the Service.
				603.Transition
			 provisions
				(a)Transfer of
			 appropriationsAmounts appropriated to carry out the purposes of
			 any provisions of law repealed by this Act and available on the effective date
			 of such repeal shall be transferred on such date to the Health Service Trust
			 Fund (established under section 511 of this Act).
				(b)Transfer of
			 personnel, assets, etcThe President is authorized to transfer so
			 much of the positions, personnel, assets, liabilities, contracts, property, and
			 records employed, held, used, arising from, available to or made available in
			 connection with the functions or programs repealed by this Act to the Service
			 as may be agreed upon by the President and the National Health Board.
				(c)Lapses of
			 officesIn the case where the authority for the establishment of
			 any office or agency, or all the functions of such office or agency, are
			 repealed under section 602, such office or agency shall lapse.
				(d)Application of
			 amendmentsThe amendments made by section 602—
					(1)shall not apply
			 with respect to any contract entered into before the effective date of such
			 amendments, and
					(2)shall not affect
			 (A) any right or obligation arising out of any matter occurring before the
			 effective date of such amendments, or (B) any administrative or judicial
			 proceeding (whether or not initiated before that date) for the adjudication or
			 enforcement of any such right or obligation.
					604.Amendment to
			 Budget and Accounting Act
				(a)Health Service
			 BudgetSubsection (h) of section 1105 of title 31, United States
			 Code, is amended to read as follows:
					
						(h)The Budget
				transmitted pursuant to subsection (a) shall set forth the items enumerated in
				paragraphs (4) through (9) and (12) of subsection (a) with respect to
				expenditures from and appropriations to the Health Service Trust Fund
				(established under section 511 of the Josephine Butler United States Health Service
				Act) separately from such items with respect to expenditures and
				appropriations relating to other operations of the
				Government.
						.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to fiscal years beginning more than 1 year after the date of enactment
			 of this Act.
				605.SeparabilityIf any provision of this Act, or the
			 application of such provision to any person or circumstance, shall be held
			 invalid, the remainder of this Act, or the application of such provision to
			 persons or circumstances other than those as to which it is held invalid, shall
			 not be affected thereby.
			
